                  Case 19-11466-MFW               Doc 446        Filed 08/14/19        Page 1 of 47




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            ) Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             ) Jointly Administered
                                      )
                        Debtors.      )
                                      )


                               GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
                                METHODOLOGY, AND DISCLAIMER REGARDING
                                  DEBTORS’ SCHEDULES AND STATEMENTS

        The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) filed by Center City Healthcare, LLC d/b/a Hahnemann University
Hospital and its affiliated debtors and debtors in possession (together, the “Debtors”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) were
prepared pursuant to section 521 of title 11 of the United States Code, 11 U.S.C. 101 – 1532 (the
“Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 1007 by the Debtors’
management, under the supervision of the Debtors’ chief restructuring officer (the “CRO”), and
are unaudited. While the members of management responsible for the preparation of the
Schedules and Statements have made a reasonable effort to ensure that the Schedules and
Statements are accurate and complete based on information known to them at the time of
preparation and after reasonable inquiries, inadvertent errors may exist and/or the subsequent
receipt of information may result in material changes to financial and other data contained in the
Schedules and Statements that may warrant amendment of the same.2 Moreover, because the
Schedules and Statements contain unaudited information that is subject to further review and
potential adjustment, there can be no assurance that these Schedules and Statements are complete
or accurate.

             These Global Notes and Statement of Limitations, Methodology, and Disclaimer

1
       The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
       are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
       Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of PA,
       L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care Center,
       L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast Pediatrics,
       L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C. (5536), TPS IV
       of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is 230 North Broad
       Street, Philadelphia, Pennsylvania 19102.
2
        Since the acquisition of the hospitals in January 2018, there has been significant turnover in the accounting and
        finance function.
                        Case 19-11466-MFW   Doc 446   Filed 08/14/19    Page 2 of 47




Regarding Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are incorporated
by reference in, and comprise an integral part of, the Debtors’ Schedules and Statements. In the
event of any inconsistency between the Global Notes and the Schedules and Statements, the
Global Notes shall control and govern.

       The Schedules and Statements have been signed by an authorized representative of the
Debtors. In reviewing and signing the Schedules and Statements, this representative relied upon
the efforts, statements and representations of the Debtors’ other personnel and professionals.
The representative has not (and could not have) personally verified the accuracy of each such
statement and representation, including, for example, statements and representations concerning
amounts owed to creditors and their addresses.

        1.      Case. On June 30, 2019 or July 1, 2019 (the “Petition Date”), the Debtors filed
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. Unless otherwise
indicated, the information provided is as of the close of business on June 30, 2019.

        2.     Amendments. The Debtors reserve the right to amend the Schedules and
Statements in all respects at any time as may be necessary or appropriate, including, without
limitation, the right to dispute or to assert offsets or defenses to any claim reflected on the
Schedules and Statements as to amount, liability, or classification, or to otherwise subsequently
designate any claim as “disputed,” “contingent,” or “unliquidated.” Any failure to designate a
claim as “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
Debtors that such claim is not “contingent,” “unliquidated,” or “disputed.”

        3.     Estimates and Assumptions. The preparation of the Schedules and Statements
requires the Debtors to make estimates and assumptions that affect the reported amounts of
assets and liabilities, the disclosures of contingent assets and liabilities on the date of the
Schedules and Statements, and the reported amounts of revenues and expenses during the
reporting period. Actual results could differ from those estimates.

       4.       Unknown Amounts. Some of the scheduled liabilities are unknown and
unliquidated at this time. In such cases, the amounts are listed as “Unknown.” Because certain
scheduled liabilities are unknown and unliquidated, the Schedules and the Statements do not
accurately reflect the aggregate amount of the Debtors’ liabilities.

         5.     Pre-Petition vs. Post-Petition. The Debtors have sought to allocate liabilities
between the pre-petition and post-petition periods based on the information derived from
research and investigation conducted during the preparation of these Schedules and Statements.
As additional information becomes available and further research is conducted, the allocation of
liabilities between pre-petition and post-petition periods may change. The liabilities listed on the
Schedules do not reflect any analysis of claims under section 503(b)(9) of the Bankruptcy Code.
Accordingly, the Debtors reserve all rights to dispute or challenge the validity of any asserted
claims under section 503(b)(9) of the Bankruptcy Code or the characterization of the structure of
any such transaction or any document or instrument related to any creditor’s claim.

      6.     GAAP. Given the difference between the information requested in the Schedules
and Statements, and the financial information utilized under generally accepted accounting

                                                  2
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 446   Filed 08/14/19   Page 3 of 47




principles in the United States (“GAAP”), the aggregate asset values and claim amounts set forth
in the Schedules and Statements do not necessarily reflect the amounts that would be set forth in
a balance sheet prepared in accordance with GAAP.

        7.      Asset Values. It would be prohibitively expensive, unduly burdensome,
inefficient, and time-consuming to obtain additional market valuations of the Debtors’ property
interests. Accordingly, to the extent any asset value is listed herein, and unless otherwise noted
therein, net book values rather than current market values of the Debtors’ property interests are
reflected in the applicable Schedule. As applicable, assets that have been fully depreciated or
were expensed for accounting purposes have no net book value. Unless otherwise indicated, all
asset amounts and claim amounts are listed as of June 30, 2019. The Debtors reserve the right to
amend or adjust the value of each asset or liability as set forth herein.

        8.     Setoff or Recoupment Rights. The Debtors have not included on Schedule D
parties that may believe their claims are secured through setoff rights, deposits posted by or on
behalf of the Debtors, or inchoate statutory lien rights. Such counterparties, if any, have been
listed on Schedule F.

        9.     Co-Obligors. No claim set forth on the Schedules and Statements of the Debtors
is intended to acknowledge claims of creditors that are otherwise satisfied or discharged by
another party.

        10.    Causes of Action. The Debtors reserve all of their causes of action. Neither
these Global Notes nor the Schedules and Statements shall be deemed a waiver of any such cause
of action. Likewise, the failure to list a cause of action in question 74 of Schedule B or SOFA
question 7 shall not be deemed a waiver of any such cause of action. Furthermore, nothing
contained in the Schedules and Statements shall constitute a waiver of rights with respect to
these Chapter 11 Cases, equitable subordination, and/or causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and other relevant nonbankruptcy laws to
recover assets or avoid transfers.

        11.     Insiders. In those circumstances where the Schedules and Statements require
information regarding insiders and/or officers and directors, included therein are the Debtors’
(a) directors and (b) employees that are, or were during the relevant period, officers. The listing
of a party as an insider is not intended to be, nor should it be, construed as a legal
characterization of such party as an insider and does not act as an admission of any fact, claim,
right, or defense, and all such rights, claims, and defenses are hereby expressly reserved.
Further, employees have been included in this disclosure for informational purposes only and
should not be deemed to be “insiders” in terms of control of the Debtors, management
responsibilities or functions, decision-making or corporate authority and/or as otherwise defined
by applicable law, including, without limitation, the federal securities laws, or with respect to
any theories of liability or for any other purpose.

       12.     Intellectual Property. The exclusion of any intellectual property shall not be
construed as an admission that such intellectual property rights have been abandoned,
terminated, assigned, expired by their terms, or otherwise transferred. Conversely, inclusion of


                                                  3
35683554.2 08/13/2019
                        Case 19-11466-MFW        Doc 446      Filed 08/14/19     Page 4 of 47




certain intellectual property shall not be construed to be an admission that such intellectual
property rights have not been abandoned, terminated, assigned, expired by their terms, or
otherwise transferred. The Debtors reserve all rights with respect to the legal status of any and
all such intellectual property rights.

             13.         Fiscal Year. The Debtors’ fiscal year ends on December 31.

             14.         Currency. All amounts are reflected in U.S. dollars.

      15.    Summary of Significant Reporting Policies and Practices. The following
conventions were adopted by the Debtors in preparation of the Schedules and Statements:

                         (a)    Fair Market Value; Book Value. Unless otherwise noted therein, the
                                Schedules and Statements reflect the carrying value of the liabilities as
                                listed in the Debtors’ books and records. Where the current market value
                                of assets is unknown, the Debtors have based their valuation on book
                                values net of depreciation. The Debtors reserve the right to amend or
                                adjust the value of each asset or liability set forth herein.

                         (b)    Inventories. Inventories are valued in the Schedules and Statements at the
                                values indicated on the Debtors’ books and records.

                         (c)    Leased Real and Personal Property. In the ordinary course of their
                                businesses, the Debtors lease real property and various articles of personal
                                property, including, without limitation, certain equipment, from certain
                                third-party lessors. The Debtors believe that all such leases are set forth in
                                the Schedules and Statements. The property subject to the leases is not
                                reflected in the Schedules and Statements as either owned property or
                                assets of the Debtors or property or assets of third-parties within the
                                control of the Debtors. Nothing in the Schedules or Statements is or shall
                                be construed as an admission or determination as to legal status of any
                                lease (including whether to assume and assign or reject such lease or
                                whether it is a true lease or a financing arrangement), and the Debtors
                                reserve all rights with respect to all such issues.

                         (d)    Disputed, Contingent and/or Unliquidated Claims. Schedules D, E, and F
                                permit the Debtors to designate a claim as disputed, contingent, and/or
                                unliquidated. A failure to designate a claim on any of these Schedules and
                                Statements as disputed, contingent, and/or unliquidated does not constitute
                                an admission that such claim is not subject to objection. The Debtors
                                reserve the right to dispute, or assert offsets or defenses to, any claim
                                reflected on these Schedules and Statements as to amount, liability, or
                                status.

                         (e)    Payments Made within 90 Days prior to the Petition Date and Payments to
                                Insiders within One Year of Petition Date.       Payments made in the


                                                          4
35683554.2 08/13/2019
                        Case 19-11466-MFW       Doc 446     Filed 08/14/19     Page 5 of 47




                               ordinary course of the Debtors’ business to employees for salaries, wages,
                               bonuses, commissions, and employee benefits, payroll taxes and sales
                               taxes were omitted from the SOFA question 3. Payments to insiders
                               within one year of the Petition Date, including transfers within 90 days of
                               the Petition Date, are listed in response to SOFA question 4 and, with
                               certain exceptions, are not separately set forth in response to SOFA
                               question 3. In preparing their responses to SOFA question 4, and in the
                               interest of full disclosure, the Debtors used an expansive interpretation of
                               the term “insider”. Inclusion or omission of a creditor as an “insider” on
                               the Debtors’ response to SOFA question 4 is not determinative as to
                               whether creditor is actually an “insider,” as such term is defined in the
                               Bankruptcy Code and the Debtors reserve all of their rights with respect to
                               such characterization. Moreover, payments are listed in response to SOFA
                               questions 3 and 4 without regard as to whether such payments were made
                               on account of antecedent debt, and the Debtors reserve all of their rights
                               with respect to such issue.

                         (f)   Statement of Financial Affairs – Payments to Insiders. Both questions 4
                               and 30 in the SOFAs request information regarding payments to insiders,
                               and all such information is provided in response to question 4. The
                               Debtors reserve all rights with respect to the characterization of payments
                               listed in response to questions 4 and 30.

                         (g)   Statement of Financial Affairs – Suits and Administration Proceedings.
                               Although the Debtors have attempted to list in question 7 all known
                               claimants with pending suits or administrative proceedings, certain actions
                               may have been inadvertently omitted. The Debtors reserve all of their
                               rights with respect to any such claims or causes of action they may have
                               and neither these Global Notes nor the Schedules and Statements shall be
                               deemed a waiver of any such causes of action.

        16.      Schedule D. Although the Debtors may have scheduled claims of various
creditors as secured claims, the Debtors reserve all rights to dispute or challenge the secured
nature of any such creditor’s claim or the recharacterization of the structure of any such
transaction or any document or instrument related to such creditor’s claim except as otherwise
agreed to pursuant to a stipulation or an agreed order or any other order entered by the
Bankruptcy Court. No claim set forth on Schedule D is intended to acknowledge claims of
creditors that are otherwise satisfied or discharged by other entities. The descriptions provided
in Schedule D are intended only as a summary. Reference to the applicable loan agreements and
related documents is necessary for a complete description of the collateral and the nature, extent
and priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be
deemed a modification or interpretation of the terms of such agreements. The Debtors reserve all
rights to amend Schedule D to the extent that the Debtors determine that any claims associated
with such agreements should be reported on Schedule D. Nothing herein shall be construed as
an admission by the Debtors of the legal rights of a claimant or a waiver of the Debtors’ rights to
recharacterize or reclassify a claim or contract.


                                                        5
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 446   Filed 08/14/19    Page 6 of 47




       17.       Schedule E/F. The Debtors’ analysis of potential priority claims is ongoing, and
any amounts listed as priority claims on Schedule E/F remain subject to such analysis.
Amendments will be made to Schedule E/F as necessary. Although reasonable efforts have been
made to identify the date of incurrence of each claim, determining the date upon which each
claim on Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive,
and therefore, the Debtors do not list a date for each claim on Schedule E/F.

         Schedule E/F may contain potential claims on account of pending litigation involving the
Debtors. Each potential claim associated with any such pending litigation is marked as
contingent, unliquidated and disputed in the Schedules and Statements. Some of the potential
litigation listed on Schedule E/F may be subject to subordination pursuant to section 510 of the
Bankruptcy Code. In addition, workers’ compensation claims that are covered in full under the
Debtors’ insurance policies are not included on Schedule E/F. Any information contained in
Schedule E/F with respect to pending or potential litigation shall not be a binding representation
of the Debtors’ liabilities with respect to any of the potential suits and proceedings included
therein.

       Schedule E/F reflects prepetition amounts owing to counterparties to executory contracts
and unexpired leases. Such prepetition amounts, however, may be paid in connection with the
assumption, or assumption and assignment, of executory contracts and unexpired leases.
Schedule E/F does not include potential rejection damage claims, if any, of the counterparties to
executory contracts and unexpired leases that may be rejected in the future.

        Pursuant to the Final Order (I) Authorizing the Debtors to (A) Pay Certain Prepetition
Wages, Benefits and Other Compensation, and (B) Continue Employee Compensation and
Employee Benefits Programs, and (II) Granting Related Relief [Docket No. 291] (the “Wage
Order”), the Debtors were authorized to pay, and did pay, certain pre-petition claims for
employee wages and other related obligations. As such, while the Debtors have listed such pre-
petition wage and related employee claims in Schedule E/F, the Debtors have marked such
claims as “contingent” and “unliquidated” because they have already been paid in accordance
with the Wage Order.

         19. Schedule G. Although reasonable efforts have been made to ensure the accuracy
of Schedule G, inadvertent errors may have occurred. Certain information, such as the contact
information of the counter-party, may not be included where such information could not be
obtained using reasonable efforts. The Debtors have only scheduled claims and executory
contracts for which the Debtors may be contractually and/or directly liable. Listing a contract or
agreement on Schedule G does not constitute an admission that such contract or agreement was
an executory contract or unexpired lease as of the Petition Date, or that it is valid or enforceable.
The Debtors hereby reserve all rights to dispute or challenge the validity, status or enforceability
of any contracts, agreements or leases set forth on Schedule G, including contracts, agreements
or leases that may have expired or may have been modified, amended, and supplemented from
time to time by various amendments, restatements, waivers, estoppel certificates, letters and
other documents that may not be listed on Schedule G, and to amend or supplement Schedule G
as necessary. Certain of the leases and contracts listed on Schedule G may contain certain
renewal options, guarantees of payment, indemnifications, options to purchase, rights of first

                                                  6
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 446   Filed 08/14/19    Page 7 of 47




refusal and other miscellaneous rights. Such rights, powers, duties and obligations are not set
forth separately on Schedule G. The Debtors reserve all rights with respect to such agreements.

        Certain of the contracts and agreements listed on Schedule G may consist of several
parts, including but not limited to, purchase orders, amendments, restatements, waivers, letters
and other documents that may not be listed on Schedule G or that may be listed as a single entry.
In some cases, the same vendor or provider may appear multiple times on Schedule G. This
multiple listing is intended to reflect distinct agreements between the applicable Debtor and such
supplier or provider. The Debtors expressly reserve their rights to challenge whether such
related materials constitute an executory contract, a single contract, or multiple, severable or
separate contracts. Certain of the executory agreements may not have been memorialized in
writing and could be subject to dispute. In addition, the Debtors may have entered into various
other types of agreements in the ordinary course of its business, such as subordination
agreements, supplemental agreements, settlement agreements, amendments/letter agreements,
and confidentiality agreements. Such documents may not be set forth on Schedule G. The
Debtors also reserve all rights to dispute or challenge the characterization of the structure of any
transaction, or any document or instrument related to a creditor’s claim. Further, the Debtors
reserve all rights to later amend the Schedules and Statements to the extent that additional
information regarding the Debtor obligor to an executory contract becomes available.

        Omission of a contract or agreement from Schedule G does not constitute an admission
that such omitted contract or agreement is not an executory contract or unexpired lease. The
Debtors’ rights under the Bankruptcy Code with respect to any such omitted contracts or
agreements are not impaired by the omission. Any and all of the Debtors’ rights, claims, and
causes of action regarding the contracts and agreements listed on Schedule G are reserved and
preserved. Schedule G may be amended at any time to add any omitted contract, agreement or
lease.

        20. Schedule H. The Debtors may not have identified certain guarantees associated with
the Debtors’ executory contracts, unexpired leases, secured financings, debt instruments and
other such agreements. The Debtors reserve all rights to amend the Schedules to the extent that
additional guarantees are identified or such guarantees are discovered to have expired or be
unenforceable.

        Neither the Debtors, their agents, nor their attorneys guarantee or warrant the accuracy,
the completeness, or correctness of the data that is provided herein or in the Schedules and
Statements, and neither are they liable for any loss or injury arising out of, or caused in whole or
in part by, the acts, errors or omissions, whether negligent or otherwise, in procuring, compiling,
collecting, interpreting, reporting, communicating or delivering the information herein. While
every effort has been made to provide accurate and complete information herein, inadvertent
errors or omissions may exist. The Debtors and their agents, attorneys and advisors expressly do
not undertake any obligation to update, modify, revise or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised or re-
categorized. In no event shall the Debtors or their agents, attorneys and advisors be liable to any
third party for any direct, indirect, incidental, consequential or special damages (including, but
not limited to, damages arising from the disallowance of a potential claim against the Debtors or
damages to business reputation, lost business or lost profits), whether foreseeable or not, and

                                                  7
35683554.2 08/13/2019
                        Case 19-11466-MFW   Doc 446   Filed 08/14/19   Page 8 of 47




however caused, even if the Debtors or their agents, attorneys and advisors are advised of the
possibility of such damages.




                                                  8
35683554.2 08/13/2019
                             Case 19-11466-MFW                    Doc 446        Filed 08/14/19           Page 9 of 47



Debtor Name         Center City Healthcare, LLC
United States Bankruptcy Court for the District of Delaware
Case number (if known):            19-11466



                                                                                                                              Check if this is an
                                                                                                                              amended filing
Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                  04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional
pages, write the debtor's name and case number (if known).

Part 1:     Income



1. Gross Revenue from business


     None    Because, in hospital businesses, net revenue is more reflective of actual revenue than gross revenue, the Debtors report Net Patient Revenue,
             and not Gross Patient Revenue, on their financial statements, and thus have reflected net revenue, and not gross revenue, herein.


     Identify the beginning and ending dates of the debtor's fiscal year, which may      Sources of Revenue                      Gross Revenue
     be a calendar year                                                                                                          (before deductions and
                                                                                                                                 exclusions)
1.1 Fiscal Year                      From January 1,         To     June 30, 2019           Operating a business                  $179,812,913
                                          2019
                                                                                            Other



1.2 Fiscal Year                      From January 1,         To     December 31,            Operating a business                  $366,375,869
                                          2018                      2018
                                                                                            Other



2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     None



                                                                                         Description of sources of               Gross Revenue
                                                                                         revenue                                 from  each
                                                                                                                                 (before     source and
                                                                                                                                         deductions
                                                                                                                                 exclusions)
2.1 Fiscal Year                      From January 1,         To     June 30, 2019         Other                                     $8,887,063
                                          2019




2.2 Fiscal Year                      From January 1,         To     December 31,          Other                                     $17,703,569
                                          2018                      2018




Part 2:     List Certain Transfers Made Before Filing for Bankruptcy




     Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    Page 1
                              Case 19-11466-MFW                     Doc 446           Filed 08/14/19             Page 10 of 47
     In re Center City Healthcare, LLC                                                                                  Case No. 19-11466


3. Certain payments or transfers to creditors within 90 days before filing this case
List payments of transfers - including expense reimbursements to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on
4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

     None

          Creditor's name and address            Dates                 Total amount or value              Reasons for payment or transfer
                                                                                                          Check all that apply
3.1 See attached SOFA Exhibit 3                                                                                    Secured Debt
                                                                                                                    Unsecured Loan Payments
                                                                                                                    Suppliers or vendors
                                                                                                                    Services
                                                                                                                    Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825.
(This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not
include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general
partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor.
11 U.S.C. § 101(31).

  X None

          Insider's name and address             Dates                 Total amount or value              Reasons for payment or transfer




5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

  X None

          Creditor's name and address            Description of the property                              Date           Value of property



6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
debtor owed a debt.

  X None



     Creditor's name and address                       Description of the action creditor took            Date action was                     Amount
                                                                                                          taken




Part 3:        Legal Actions or Assignments



     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 2
                             Case 19-11466-MFW                    Doc 446          Filed 08/14/19            Page 11 of 47
     In re Center City Healthcare, LLC                                                                               Case No. 19-11466



7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
involved in any capacity—within 1 year before filing this case.

     None



     Case title                              Nature of case                               Court or agency's name and address                 Status of case
7.1 See attached SOFA Exhibit 7                                                                                                                   Pending
                                                                                                                                                  On appeal
     Case number                                                                                                                                  Concluded




8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

  X None



     Custodian's name and address            Description of the property                  Value




Part 4:      Certain Gifts and Charitable Contributions




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 3
                             Case 19-11466-MFW                   Doc 446       Filed 08/14/19          Page 12 of 47
      In re Center City Healthcare, LLC                                                                         Case No. 19-11466


9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
value of gifts to that recipient is less than $1,000


      None



      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.1     TransCentralPA                             Sponsorship                                    2/23/2018                   $10,000.00
        2973 Jefferson St
        Harrisburg, PA 17110
        Recipient's relationship to debtor
        Community Organization


      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.2     National Kidney Foundation                 Gold Sponsor 2019 NKF                          5/31/2019                   $10,000.00
        1500 Walnut St, #301
        Philadelphia, PA 19102
        Recipient's relationship to debtor
        Community Organization


      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.3     TransCentralPA                             Sponsorship Keystone                           5/24/2019                   $10,000.00
        2973 Jefferson St
        Harrisburg, PA 17110
        Recipient's relationship to debtor
        Community Organization


      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.4     Greater Delaware Valley Society of         Sponsorship - Dash Fo                          3/12/2018                     $5,000.00
        Transplant Surgeons
        d/b/a Gift of Life Donor Program
        P.O. Box 13327, Commerce Bank
        Philadelphia, PA 19101
        Recipient's relationship to debtor
        Community Organization


      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.5     Philadelphia Chinatown/Corp                AAHS Sponsorship 2018                          2/16/2018                     $5,000.00
        301-305 N 9th St
        Philadelphia, PA 19107
        Recipient's relationship to debtor
        Community Organization


      Recipient's name and address                 Description of the gifts or contributions      Dates given                       Value

9.6     Thomas Jefferson Univ Hosp                 Sponsorship 16th Annual                        10/26/2018                    $5,000.00
        125 S 9th St, Ste 600
        Philadelphia, PA 19107
        Recipient's relationship to debtor
        Community Organization




      Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                 Page 4
                                Case 19-11466-MFW               Doc 446        Filed 08/14/19          Page 13 of 47
      In re Center City Healthcare, LLC                                                                          Case No. 19-11466

      Recipient's name and address                  Description of the gifts or contributions    Dates given                      Value

9.7       The Tiffany Club Of New England           Sponsorship Table Ckr                        11/15/2017                   $5,000.00
          P.O. Box 540071
          Waltham, MA 02454
          Recipient's relationship to debtor
          Community Organization


      Recipient's name and address                  Description of the gifts or contributions    Dates given                      Value

9.8       Patrick Hannigan Foundation               2017 Sponsorship                             7/31/2017                     $300.00
          2037 N 2nd St
          Harrisburg, PA 17102
          Recipient's relationship to debtor
          Community Organization


Part 5:        Certain Losses




      Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 5
                              Case 19-11466-MFW                  Doc 446         Filed 08/14/19        Page 14 of 47
       In re Center City Healthcare, LLC                                                                         Case No. 19-11466


10. All losses from fire, theft, or other casualty within 1 year before filing this case.


       None



       Description of the property lost and         Amount of payments received for the loss Date of loss                  Value of property lost
       how the loss occurred                        If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106 A/B
                                                    (Schedule A/B: Assets - Real and Personal
                                                    Property).
10.1     Damage to Bobst Loading Dock Sprinkler      $3,261.00                                      10/1/2018                  Unknown
         Head




       Description of the property lost and         Amount of payments received for the loss Date of loss                  Value of property lost
       how the loss occurred                        If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106 A/B
                                                    (Schedule A/B: Assets - Real and Personal
                                                    Property).
10.2     Damage to Bobst Loading Dock Sprinkler      $948.00                                     1/12/2019                     Unknown
         Head




       Description of the property lost and         Amount of payments received for the loss Date of loss                  Value of property lost
       how the loss occurred                        If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106 A/B
                                                    (Schedule A/B: Assets - Real and Personal
                                                    Property).
10.3     Truck Hit Property                          $4,064.50                                   10/4/2018                     Unknown




       Description of the property lost and         Amount of payments received for the loss Date of loss                  Value of property lost
       how the loss occurred                        If you have received payments to cover the
                                                    loss, for example, from insurance, government
                                                    compensation, or tort liability, list the total
                                                    received.
                                                    List unpaid claims on Official Form 106 A/B
                                                    (Schedule A/B: Assets - Real and Personal
                                                    Property).
10.4     Sprinkler Leakage                          $241,912.00                                     1/2/2019                   Unknown




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 6
                              Case 19-11466-MFW                   Doc 446      Filed 08/14/19          Page 15 of 47
       In re Center City Healthcare, LLC                                                                         Case No. 19-11466

       Description of the property lost and          Amount of payments received for the loss Date of loss                 Value of property lost
       how the loss occurred                         If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).
10.5     Water - Liquid Damage                       $49,977.00                                  9/26/2019                     Unknown




       Description of the property lost and          Amount of payments received for the loss Date of loss                 Value of property lost
       how the loss occurred                         If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).
10.6     Escaped Liquids Damage                                                                      9/4/2018                  Unknown




       Description of the property lost and          Amount of payments received for the loss Date of loss                 Value of property lost
       how the loss occurred                         If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).
10.7     Damage to six story parking garage due to                                               2/27/2018                     Unknown
         recent storms




       Description of the property lost and          Amount of payments received for the loss Date of loss                 Value of property lost
       how the loss occurred                         If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).
10.8     Escaped Liquids Damage                                                                  7/6/2018                      Unknown




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 7
                              Case 19-11466-MFW                   Doc 446          Filed 08/14/19            Page 16 of 47
       In re Center City Healthcare, LLC                                                                             Case No. 19-11466

       Description of the property lost and          Amount of payments received for the loss Date of loss                         Value of property lost
       how the loss occurred                         If you have received payments to cover the
                                                     loss, for example, from insurance, government
                                                     compensation, or tort liability, list the total
                                                     received.
                                                     List unpaid claims on Official Form 106 A/B
                                                     (Schedule A/B: Assets - Real and Personal
                                                     Property).
10.9      Sprinkler Leakage                                                                            5/24/2019                       Unknown




Part 6:        Certain Payments of Transfers



11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
bankruptcy relief, or filing a bankruptcy case.

  X None



       Who was paid or who received the              If not money, describe any property               Dates                      Total amount or value
       transfer? Address                             transferred




12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

  X None



       Name of trust or device                       Describe any property transferred                 Dates transfers            Total amount or value
                                                                                                       were made




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 8
                               Case 19-11466-MFW                   Doc 446           Filed 08/14/19        Page 17 of 47
       In re Center City Healthcare, LLC                                                                           Case No. 19-11466


13. Transfers not already listed on this statement
List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

  X None



       Who received transfer? Address.                Description of property transferred or         Date transfer was          Total amount or value
                                                      payments received or debts paid in             made
                                                      exchange.




Part 7:        Previous Locations



14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

  X Does not apply

          Address                                                                                    Dates of occupancy



Part 8:        Health Care Bankruptcies



15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
       No Go to Part 9.
       Yes. Fill in the information below.


          Facility name and address                  Nature of the business operation, including type of services the           If debtor provides meals
                                                     debtor provides                                                            and housing, number of
                                                                                                                                 patients in debtor's care
15.1      Hahnemann University Hospital              Healthcare Business; Hospital                                                  0
          230 North Broad St
          Philadelphia, PA 19102

                                                     Location where patient records are maintained                                 How are records kept?
                                                     Tenet Health - Electronic                                                        Electronically
                                                     Iron Mountain - Older, Physical                                                   Paper
                                                     On-site - Physical


Part 9:        Personally Identifiable Information




       Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                  Page 9
                                 Case 19-11466-MFW                Doc 446         Filed 08/14/19          Page 18 of 47
    In re Center City Healthcare, LLC                                                                            Case No. 19-11466


16. Does the debtor collect and retain personally identifiable information of customers?

     No
     Yes. State the nature of the information collected and retained.   Patient health information


     Does the debtor have a privacy policy about that information?
           No
           Yes.




17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

     No Go to Part 10.
     Yes. Does the debtor serve as plan administrator?


           No. Go to Part 10.
           Yes. Fill in below:
           Name of plan                                                                          Employer identification number of plan
           Philadelphia Academic Health System 401(K) Plan                                       EIN: XX-XXXXXXX
           Has the plan been terminated?
               No
                  Yes


           No. Go to Part 10.
           Yes. Fill in below:
           Name of plan                                                                          Employer identification number of plan
           1199C National Union of Hospital and Health Care Employees                            EIN: 231922766
           Has the plan been terminated?
              No
                  Yes


Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




     Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 10
                              Case 19-11466-MFW                    Doc 446          Filed 08/14/19            Page 19 of 47
       In re Center City Healthcare, LLC                                                                              Case No. 19-11466


18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

       None



       Financial institution name and            Last 4 digits of account       Type of account      Date account was closed,          Last balance before
       address                                   number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
18.1     Bank of America                              8223                          Checking            7/9/2019                        Unknown
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




       Financial institution name and            Last 4 digits of account       Type of account      Date account was closed,          Last balance before
       address                                   number                                              sold, moved, or                    closing or transfer
                                                                                                     transferred
18.2     PNC                                          2882                          Checking            3/1/2017                        Unknown
                                                                                    Savings
                                                                                    Money Market
                                                                                    Brokerage
                                                                                    Other




19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

 X None



       Depository institution name and       Names of anyone with access to it.             Description of contents                             Does debtor
       address                               Address                                                                                            still have it?
                                                                                                                                                     No

                                                                                                                                                     Yes




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                        Page 11
                              Case 19-11466-MFW                     Doc 446           Filed 08/14/19            Page 20 of 47
    In re Center City Healthcare, LLC                                                                                   Case No. 19-11466


20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

     None



     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
20.1 Iron Mountain Information                                                               Records                                                    No
     Management, LLC
     1101 Enterprise Drive                                                                                                                              Yes
     Royersford, PA 19468




     Facility name and address                Names of anyone with access to it.             Description of contents                               Does debtor
                                              Address                                                                                              still have it?
20.2 Warehouse on Erie Ave                    Robert Prendergast                             Misc Equipment                                             No

                                                                                                                                                        Yes




Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own



21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust.
Do not list leased or rented property.

  X None



     Owner's name and address                 Location of the property                       Description of the property                               Value




Part 12:     Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
 - Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium)
 - Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
operated, or utilized.
 - Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
harmful substance.




     Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 12
                            Case 19-11466-MFW                 Doc 446        Filed 08/14/19          Page 21 of 47
    In re Center City Healthcare, LLC                                                                         Case No. 19-11466


22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders.

     No
     Yes. Provide details below.


     Case title                           Court or agency name and address          Nature of the case                            Status of case
                                                                                                                                        Pending
                                                                                                                                        On appeal
    Case number                                                                                                                         Concluded




23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

     No
     Yes. Provide details below.


     Site name and address                Governmental unit name and                Environmental law, if known                    Date of notice
                                          address




24. Has the debtor notified any governmental unit of any release of hazardous material?

     No
     Yes. Provide details below.


     Site name and address                Governmental unit name and                Environmental law, if known                    Date of notice
                                          address




Part 13:    Details About the Debtor's Business or Connections to Any Business




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 13
                              Case 19-11466-MFW                  Doc 446          Filed 08/14/19           Page 22 of 47
    In re Center City Healthcare, LLC                                                                              Case No. 19-11466


25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

 X None

      Business name and address                Describe the nature of                                Employer identification
                                               the business                                          number. Dates business
                                                                                                     existed




26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.


    None

      Name and address                                                                               Dates of service
26a.1 Ernst & Young                                                                                  2018 Audit
      2005 Market St
      Philadelphia, PA 1910


26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
financial statement within 2 years before filing this case.


    None

      Name and address                                                                               Dates of service
26b.1 Ernst & Young                                                                                  2018 Audit (in
      2005 Market St                                                                                 progress)
      Philadelphia, PA 19103

26b.2 BDO                                                                                            Joel Freedman
      1801 Market St, Suite                                                                          2018 Taxes
      1700
      Philadelphia, PA 19103




     Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     Page 14
                              Case 19-11466-MFW              Doc 446        Filed 08/14/19          Page 23 of 47
    In re Center City Healthcare, LLC                                                                         Case No. 19-11466


26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


     None

      Name and address                                                                        If any books of account
                                                                                              and records are
                                                                                              unavailable, explain why
26c.1 Ernst & Young
      2005 Market St
      Philadelphia, PA 19103

26c.2 EisnerAmper
      111 S Wood Ave
      Iselin, NJ 08830

26c.3 Saul Ewing
      1500 Market St
      Philadelphia, PA 19102

26c.4 Dixon Hughes
      3175 Sedona Ct, #A
      Ontario, CA 91764

26c.5 SSG Capital Advisors
      300 Barr Harbor Dr
      Conshohocken, PA 19428

26c.6 Ensemble
      13620 Reese Blvd, Suite
      200
      Huntersville, NC 28078

26c.7 Conifer
      1596 Whitehall Rd
      Annapolis, MD 21409

26c.8 MidCap Financial
      7255 Woodmont Ave,
      #200
      Bethesda, MD 20814

26c.9 American Academic
      Health System
      230 N Broad St
      Philadelphia, PA 19102

26c.10 Gebbs Healthcare
       Solutions
       560 Sylvan Ave, # 58
       Englewood Cliffs, NJ
       07632

26c.11 NextGen RCM
       1208, 795 Horsham Rd
       Horsham, PA 19044

26c.12 Tenet Healthsystem
       Medical Inc
       Attn: Michael Maloney
       1445 Ross Ave, Ste 1400
       Dallas, TX 75202




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 15
                              Case 19-11466-MFW               Doc 446        Filed 08/14/19          Page 24 of 47
    In re Center City Healthcare, LLC                                                                         Case No. 19-11466


26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.


     None

      Name and address
26d.1 Ernst & Young
      2005 Market St
      Philadelphia, PA 19103

26d.2 EisnerAmper
      111 S Wood Ave
      Iselin, NJ 08830

26d.3 Saul Ewing
      1500 Market St
      Philadelphia, PA 19102

26d.4 Dixon Hughes
      3175 Sedona Ct, #A
      Ontario, CA 91764

26d.5 SSG Capital Advisors
      300 Barr Harbor Dr
      Conshohocken, PA 19428

26d.6 Ensemble
      13620 Reese Blvd, Ste
      200
      Huntersville, NC 28078

26d.7 Conifer
      1596 Whitehall Rd
      Annapolis, MD 21409

26d.8 MidCap Financial
      7255 Woodmont Ave,
      #200
      Bethesda, MD 20814

26d.9 American Academic
      Health System
      230 N Broad St
      Philadelphia, PA 19102

26d.10 Gebbs Healthcare
       Solutions
       560 Sylvan Ave, # 58
       Englewood Cliffs, NJ
       07632

26d.11 NextGen RCM
       1208, 795 Horsham Rd
       Horsham, PA 19044

26d.12 CreditSuisse
       300 Conshohocken State
       Rd
       Conshohocken, PA 19428

26d.13 Tenet Healthcare
       Corporation
       1445 Ross Ave
       Dallas, TX 75202




     Official Form 207             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                Page 16
                              Case 19-11466-MFW                      Doc 446       Filed 08/14/19         Page 25 of 47
       In re Center City Healthcare, LLC                                                                         Case No. 19-11466

26d.14 Harrison Street Real
       Estate
       444 W Lake Street, Ste
       2100
       Chicago, IL 60606


27. Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
       No
       Yes. Give the details about the two most recent inventories


       Name of the person who supervised                                                           Date of inventory       The dollar amount and basis
       the taking of the inventory                                                                                         (cost, market, or other basis)
                                                                                                                                  of each inventory


         Name and address of the person who has possession of inventory records




28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.




         Name                         Address                         Position and nature of       % of interest, if any
                                                                      any interest
28.1     Philadelphia Academic        1500 Market Street              Owner/Controlling            100%
         Health System, LLC           Suite 2400, West Tower          Shareholder
                                      Philadelphia, PA 19102

28.2     Joel Freedman                222 N. Pacific Coast            President
                                      Highway Suite 900
                                      El Segundo, CA 90245




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                  Page 17
                              Case 19-11466-MFW                   Doc 446          Filed 08/14/19            Page 26 of 47
       In re Center City Healthcare, LLC                                                                             Case No. 19-11466


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

       No
       Yes. Identify below.
         Name                        Address                         Position and nature of            Period during which
                                                                     any interest                      position or interest was held
29.1     Stella Freedman             222 N. Pacific Coast            Secretary/Treasurer               1/1/2018 - 3/20/2019
                                     Highway, Suite 900
                                     El Segundo, CA 90245

29.2     Robert Amon                 3435 Aubrey Ave                 Chief Financial Officer           1/1/2018 - 7/6/2018
                                     Philadelphia, PA 19114

29.3     Barbara Boston              2517 Crestline Drive            Chief Operating Officer           1/1/2018 - 7/29/2018
                                     Lansdale, PA 19446

29.4     Gary Bryant                 1365 Grandview Ave              Chief Financial Officer           9/10/2018 - 7/5/2019
                                     Westfield, NJ 07090

29.5     Michelle Lilya              230 N. Broad Street             Interim CEO                       2/20/2019 - 3/1/2019
                                     Philadelphia, PA 19102

29.6     Stephen Rusinko             597 Glen Meadow Road            Chief Financial Officer           2/26/2018 - 4/18/2018
                                     Richboro, PA 18954

29.7     David Small                 12415 Brentleywood Lane         Interim CEO                       4/12/2018 - 1/20/2019
                                     Houston, TX 77070

29.8     Suzanne Richards            SMR Healthcare                  Interim CEO                       1/20/2019 - 3/8/2019
                                     Management, Inc.
                                     4525 Dean Martin Drive
                                     #2308
                                     Las Vegas, NV 89103


30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?
       No
       Yes. Identify below.


       Name and address of recipient                 Amount of money or description and                Dates                    Reason for providing this
                                                     value of property                                                                   value


         Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
       Yes. Identify below.
         Name of the parent corporation                              Employer identification number of the
                                                                     parent corporation
31.1     MBNF Investments




       Official Form 207              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                      Page 18
                                   Case 19-11466-MFW                    Doc 446         Filed 08/14/19         Page 27 of 47
       In re Center City Healthcare, LLC                                                                               Case No. 19-11466


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

       No
       Yes. Identify below.
         Name of the pension fund                                           Employer identification number of the
                                                                            pension fund
32.1     Pension Fund for Hospital and                                      2627428
         Health Care Employees

Part 14:       Signature and Declaration

  WARNING       Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years or both.
  18 U.S.C. §§ 152, 1341, 1519, and 3571.

  I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
  is true and correct.

  I declare under penalty of perjury that the foregoing is true and correct.

  Executed on.          8/13/2019
                        MM / DD / YYYY


                                                                                Printed name   Allen Wilen
  Signature of individual signing on behalf of the debtor

  Position or relationship to the debtor      Chief Restructuring Officer

  Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
        No

        Yes




       Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy              Page 19
  Case 19-11466-MFW   Doc 446   Filed 08/14/19   Page 28 of 47




    STATEMENT OF FINANCIAL AFFAIRS


                     EXHIBIT
                PART 2, QUESTION 3

CERTAIN PAYMENTS OR TRANSFERS TO CREDITORS
   WITHIN 90 DAYS BEFORE FILING THIS CASE
                                                      Case 19-11466-MFW           Doc 446     Filed 08/14/19     Page 29 of 47



Debtor : Center City Healthcare, LLC
Case :   19-11466
SOFA 3 : Certain payments or transfers to creditors within 90 days before filing this case

Name                                             Address                                                                         Date             Check       Total
                                                                                                                                                  Number
*Djordjevic,Miroslav Md                          Drinicka Street Number6, Belgrade 11140 Serbia, Philadelphia, PA 191010000             4/12/2019    723849   $         25,000.00
     *Djordjevic,Miroslav Md Total                                                                                                                            $         25,000.00
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                      5/10/2019   723458    $          6,071.70
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                      5/10/2019   266136    $         53,667.61
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                      5/24/2019   266136    $         12,095.76
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                      5/31/2019   723458    $          7,111.34
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                      5/31/2019   266136    $         59,623.24
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                       6/7/2019   723458    $         52,024.50
Abbott Laboratories Inc                          Abbott Laboratories Inc/92679-Po Box 92679, Chicago, IL 606752679                       6/7/2019   266136    $         23,950.36
     Abbott Laboratories Inc Total                                                                                                                            $        214,544.51
Abbott Vascular Inc                              75 Remittance Dr Ste 1138, Chicago, IL 606751138                                       5/10/2019   582983    $         24,302.00
Abbott Vascular Inc                              75 Remittance Dr Ste 1138, Chicago, IL 606751138                                       5/31/2019   582983    $         34,390.00
Abbott Vascular Inc                              75 Remittance Dr Ste 1138, Chicago, IL 606751138                                        6/7/2019   582983    $         27,240.00
     Abbott Vascular Inc Total                                                                                                                                $         85,932.00
Abiomed Cardiovascular Inc                       Abiomed Cardiovascular Inc-Po Box 6214, Boston, MA 022126214                           4/12/2019   201774    $         75,073.00
     Abiomed Cardiovascular Inc Total                                                                                                                         $         75,073.00
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              4/12/2019   661594    $          6,112.96
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              4/19/2019   661594    $         48,419.77
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              4/26/2019   661594    $            126.45
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              4/26/2019   661594    $         10,517.83
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576               5/3/2019   661594    $          5,811.45
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              5/10/2019   661594    $         11,529.07
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576              5/17/2019   661594    $            319.62
Airgas Inc                                       Airgas Inc/802576-Dba Airgas Usa Llc-Po Box 802576, Chicago, IL 606802576               6/7/2019   661594    $         21,252.51
     Airgas Inc Total                                                                                                                                         $        104,089.66
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                                4/5/2019   604064    $        118,947.81
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                               4/12/2019   604064    $        135,147.99
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                               4/19/2019   604064    $        133,911.67
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                               4/26/2019   604064    $         42,028.32
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                                5/3/2019   604064    $        100,590.32
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                               5/17/2019   604064    $         48,882.35
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                               5/24/2019   604064    $        130,554.89
American Red Cross                               431 18Th Street, Nw Washington, DC 20006                                                6/7/2019   604064    $         40,527.59
     American Red Cross Total                                                                                                                                 $        750,590.94
Applied Medical Technology Inc                   22872 Avenida Empresa, Rancho Santa Margarita, CA 92688                                5/31/2019   143233    $          9,978.52


                                                                                                                                                                      Page : 1 of 16
                                                 Case 19-11466-MFW           Doc 446      Filed 08/14/19    Page 30 of 47



Name                                        Address                                                                         Date               Check      Total
                                                                                                                                               Number
     Applied Medical Technology Inc Total                                                                                                                 $       9,978.52
Atg Consultants Llc                         101 Wendee Way, Sewell, NJ 080800000                                                    6/7/2019     536103   $       8,295.85
     Atg Consultants Llc Total                                                                                                                            $       8,295.85
Atlantic Switch & Generator L               4108 Sylon Blvd, Hainesport, NJ 080360000                                              5/10/2019     647996   $       6,663.77
Atlantic Switch & Generator L               4108 Sylon Blvd, Hainesport, NJ 080360000                                              5/31/2019     647996   $       1,220.02
     Atlantic Switch & Generator L Total                                                                                                                  $       7,883.79
Avella Of Houston Llc                       Accounting Dept, 9265 Kirby Dr, Houston, TX 770540000                                  5/10/2019     718297   $      16,163.00
     Avella Of Houston Llc Total                                                                                                                          $      16,163.00
Barclay Water Management                    55 Chapel St, Newton, Ma024580000                                                      5/24/2019     381686   $      14,226.80
     Barclay Water Management Total                                                                                                                       $      14,226.80
Baxter Healthcare Corp                      65 E Elizabeth Ave, Bethlehem, PA 18018                                                4/12/2019     452425   $      31,344.61
Baxter Healthcare Corp                      65 E Elizabeth Ave, Bethlehem, PA 18018                                                4/19/2019     452425   $       4,968.90
Baxter Healthcare Corp                      65 E Elizabeth Ave, Bethlehem, PA 18018                                                 6/7/2019     452425   $      20,297.53
     Baxter Healthcare Corp Total                                                                                                                         $      56,611.04
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 4/12/2019     119319   $      61,008.15
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 4/19/2019     119319   $      95,065.30
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 5/10/2019     119319   $       9,972.86
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 5/17/2019     119319   $       3,887.29
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 5/24/2019     119319   $     178,624.20
Beckman Coulter Inc                         250 South Kraemer Blvd, Brea, CA 92821                                                 5/31/2019     119319   $     117,650.96
     Beckman Coulter Inc Total                                                                                                                            $     466,208.76
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                              5/3/2019     442300   $      59,800.00
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                              5/3/2019     442300   $      61,000.00
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                              5/3/2019     442300   $      92,080.00
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                             5/10/2019     442300   $     570,406.22
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                             5/10/2019     442300   $      60,520.00
Benefit Fund For Hosp & Healt               1319 Locust St, Philadelphia, PA 191070000                                              6/7/2019     442300   $     583,400.95
     Benefit Fund For Hosp & Healt Total                                                                                                                  $   1,427,207.17
Biocare                                     301 Oxford Valley Rd #1402, Morrisville, PA 19067                                      4/19/2019     574979   $     102,513.89
     Biocare Total                                                                                                                                        $     102,513.89
Biomerieux Inc                              Biomerieux Inc/500308-Po Box 500308, St Louis, MO 631500308                            5/10/2019     62348    $      25,066.23
     Biomerieux Inc Total                                                                                                                                 $      25,066.23
Bio-Rad Laboratories Inc                    1000 Alfred Nobel Drive Hercules, CA 94547                                             4/12/2019     32086    $       6,069.65
Bio-Rad Laboratories Inc                    1000 Alfred Nobel Drive Hercules, CA 94547                                             5/17/2019     32086    $      16,005.90
     Bio-Rad Laboratories Inc Total                                                                                                                       $      22,075.55
Boston Scientific Corp                      Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                       4/5/2019     285799   $      28,101.00
Boston Scientific Corp                      Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                      4/12/2019     285799   $     106,395.37
Boston Scientific Corp                      Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                      4/19/2019     285799   $     125,528.21
Boston Scientific Corp                      Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                      4/26/2019     285799   $     100,327.72



                                                                                                                                                                  Page : 2 of 16
                                                  Case 19-11466-MFW           Doc 446       Filed 08/14/19   Page 31 of 47



Name                                         Address                                                                         Date             Check       Total
                                                                                                                                              Number
Boston Scientific Corp                       Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                       5/3/2019    285799   $         52,193.17
Boston Scientific Corp                       Boston Scientific Corp/951653-Po Box 951653, Dallas, TX 753951653                      5/10/2019    285799   $         70,097.35
     Boston Scientific Corp Total                                                                                                                         $        482,642.82
Bromedicon                                   Bromedicon-Po Box 733960, Dallas, TX 753733960                                         4/12/2019   243905    $         37,435.00
     Bromedicon Total                                                                                                                                     $         37,435.00
C R Bard Inc                                 1 Becton Drive Franklin Lanes, NJ 07417-1880                                           4/19/2019    6069     $         59,195.49
C R Bard Inc                                 1 Becton Drive Franklin Lanes, NJ 07417-1880                                           5/17/2019    6069     $          5,886.25
     C R Bard Inc Total                                                                                                                                   $         65,081.74
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   4/19/2019   28725     $            968.09
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   4/26/2019   323441    $           (723.24)
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   5/17/2019   323441    $         23,478.93
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   5/17/2019   28725     $         56,269.67
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   5/31/2019   323441    $         26,084.31
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   5/31/2019   28725     $         29,211.31
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                    6/7/2019   323441    $         12,849.61
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                    6/7/2019   28725     $          8,706.53
Cardinal Health                              7000 Cardinal Place Dublin, OH 43017                                                   6/14/2019   28725     $         52,060.55
     Cardinal Health Total                                                                                                                                $        208,905.76
Cardinal Health 414 Inc                      Cardinal Health 414 Inc/70609-Po Box 70609, Chicago, IL 606730609                      5/17/2019   208806    $        196,902.58
Cardinal Health 414 Inc                      Cardinal Health 414 Inc/70609-Po Box 70609, Chicago, IL 606730609                      5/31/2019   208806    $            520.71
Cardinal Health 414 Inc                      Cardinal Health 414 Inc/70609-Po Box 70609, Chicago, IL 606730609                       6/7/2019   208806    $         10,661.71
     Cardinal Health 414 Inc Total                                                                                                                        $        208,085.00
Carefusion Solutions Llc                     25082 Network Pl, Chicago, IL 606731250                                                4/12/2019   624799    $         39,662.28
Carefusion Solutions Llc                     25082 Network Pl, Chicago, IL 606731250                                                5/10/2019   624799    $         45,905.88
Carefusion Solutions Llc                     25082 Network Pl, Chicago, IL 606731250                                                5/17/2019   624799    $         43,989.20
     Carefusion Solutions Llc Total                                                                                                                       $        129,557.36
Ccj Physics Llc                              1823 Ft Washington Ave, Maple Glen, PA 190020000                                       5/24/2019   720309    $         30,155.50
Ccj Physics Llc                              1823 Ft Washington Ave, Maple Glen, PA 190020000                                        6/7/2019   720309    $         29,980.50
     Ccj Physics Llc Total                                                                                                                                $         60,136.00
Cdw Government                               75 Remittance Dr Ste 1515, Chicago, IL 606751515                                       5/31/2019   430317    $         35,782.57
     Cdw Government Total                                                                                                                                 $         35,782.57
Cenova Inc                                   Cenova Inc-Po Box 449, Lafayette Hill, PA 194440000                                    4/26/2019   604724    $          9,095.00
     Cenova Inc Total                                                                                                                                     $          9,095.00
Central Admixture Pharmacy Serv              253 Gibraltar Rd, Horsham, PA 19044                                                    4/26/2019   150974    $         60,408.58
     Central Admixture Pharmacy Serv Total                                                                                                                $         60,408.58
Cepheid Inc                                  Cepheid Inc-Po Box 204399, Dallas, TX 753204399                                        4/12/2019   587493    $         81,035.03
Cepheid Inc                                  Cepheid Inc-Po Box 204399, Dallas, TX 753204399                                        5/24/2019   587493    $         11,207.81
     Cepheid Inc Total                                                                                                                                    $         92,242.84
Champion Energy Services Llc                 4723 Solutions Center, #774723, Chicago, IL 606774007                                  5/31/2019   676102    $         50,348.80



                                                                                                                                                                  Page : 3 of 16
                                                 Case 19-11466-MFW           Doc 446    Filed 08/14/19     Page 32 of 47



Name                                       Address                                                                                 Date               Check      Total
                                                                                                                                                      Number
    Champion Energy Services Llc Total                                                                                                                           $         50,348.80
Colcom Inc                                 300 N Pottstown Pike Ste 290, Exton, PA 193410000                                              4/26/2019     491487   $         16,545.44
Colcom Inc                                 300 N Pottstown Pike Ste 290, Exton, PA 193410000                                              5/17/2019     491487   $          1,026.00
Colcom Inc                                 300 N Pottstown Pike Ste 290, Exton, PA 193410000                                              5/24/2019     491487   $         11,286.00
Colcom Inc                                 300 N Pottstown Pike Ste 290, Exton, PA 193410000                                               6/7/2019     491487   $          1,026.00
    Colcom Inc Total                                                                                                                                             $         29,883.44
Colonial Electric Supply Co In             417 Callowhill St, Philadelphia, PA 19123                                                      5/17/2019     411715   $         16,407.86
    Colonial Electric Supply Co In Total                                                                                                                         $         16,407.86
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA          4/19/2019     12937    $         49,088.00
                                           900510370
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA          4/26/2019     12937    $         22,089.00
                                           900510370
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA           5/3/2019     12937    $         20,478.00
                                           900510370
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA          5/10/2019     12937    $         28,873.00
                                           900510370
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA          5/17/2019     12937    $         35,092.00
                                           900510370
Coloplast Corporation                      Coloplast Corp/Use V#12937-Coloplast-Surgical Urology, Po Box 512370, Los Angeles, CA          5/24/2019     12937    $         17,404.00
                                           900510370
    Coloplast Corporation Total                                                                                                                                  $        173,024.00
Cook Medical Inc                           22988 Network Place, Chicago, IL 606731229                                                     4/19/2019     13860    $         18,888.31
Cook Medical Inc                           22988 Network Place, Chicago, IL 606731229                                                     5/10/2019     13860    $         19,625.35
Cook Medical Inc                           22988 Network Place, Chicago, IL 606731229                                                     5/17/2019     13860    $         39,631.71
Cook Medical Inc                           22988 Network Place, Chicago, IL 606731229                                                      6/7/2019     13860    $         11,844.51
    Cook Medical Inc Total                                                                                                                                       $         89,989.88
Cooper Surgical Inc                        Cooper Surgical Inc-Po Box 712280, Cincinnati, OH 452712280                                    4/12/2019     135434   $            152.39
Cooper Surgical Inc                        Cooper Surgical Inc-Po Box 712280, Cincinnati, OH 452712280                                    5/17/2019     135434   $          5,550.84
Cooper Surgical Inc                        Cooper Surgical Inc-Po Box 712280, Cincinnati, OH 452712280                                    5/24/2019     135434   $          8,120.32
    Cooper Surgical Inc Total                                                                                                                                    $         13,823.55
Covidien Lp                                Covidien Lp-Dba Ev3-World Headquarters, Po Box 1256, Minneapolis, MN 554400000                 4/12/2019     676839   $          5,049.19

Covidien Lp                                Covidien Lp-Dba Ev3-World Headquarters, Po Box 1256, Minneapolis, MN 554400000                 4/19/2019     676839   $          4,990.28

Covidien Lp                                Covidien Lp-Dba Ev3-World Headquarters, Po Box 1256, Minneapolis, MN 554400000                 4/26/2019     676839   $          7,259.92

    Covidien Lp Total                                                                                                                                            $         17,299.39
Datex Ohmeda Inc                           Datex Ohmeda Inc/641936-Po Box 641936, Pittsburgh, PA 152641936                                4/26/2019     373799   $          6,899.85
Datex Ohmeda Inc                           Datex Ohmeda Inc/641936-Po Box 641936, Pittsburgh, PA 152641936                                 5/3/2019     373799   $          4,346.10



                                                                                                                                                                         Page : 4 of 16
                                                   Case 19-11466-MFW           Doc 446      Filed 08/14/19   Page 33 of 47



Name                                          Address                                                                        Date             Check       Total
                                                                                                                                              Number
Datex Ohmeda Inc                              Datex Ohmeda Inc/641936-Po Box 641936, Pittsburgh, PA 152641936                       5/31/2019    373799   $            279.31
     Datex Ohmeda Inc Total                                                                                                                               $         11,525.26
De Lage Landen Financial Svc I                1111 Old Eagle School Rd, Wayne, PA 19087                                             5/17/2019   389893    $         75,900.29
     De Lage Landen Financial Svc I Total                                                                                                                 $         75,900.29
De Lage Landen Financial Svc Inc              1111 Old Eagle School Rd, Wayne, PA 19087                                              4/5/2019   389893    $         75,900.29
De Lage Landen Financial Svc Inc              1111 Old Eagle School Rd, Wayne, PA 19087                                             4/19/2019   389893    $         75,900.29
De Lage Landen Financial Svc Inc              1111 Old Eagle School Rd, Wayne, PA 19087                                             4/26/2019   389893    $         75,900.29
     De Lage Landen Financial Svc Inc Total                                                                                                               $        227,700.87
Depuy Synthes Sales                           Depuy Synthes Sales/406663-Po Box 406663, Atlanta, GA 303846663                       4/12/2019   683631    $         31,642.99
Depuy Synthes Sales                           Depuy Synthes Sales/406663-Po Box 406663, Atlanta, GA 303846663                       5/10/2019   683631    $          2,364.16
Depuy Synthes Sales                           Depuy Synthes Sales/406663-Po Box 406663, Atlanta, GA 303846663                       5/24/2019   683631    $            182.66
     Depuy Synthes Sales Total                                                                                                                            $         34,189.81
Dex Imaging Inc                               Dex Imaging Inc-Po Box 17299, Clearwater, FL 337620299                                5/17/2019   664540    $         24,488.45
Dex Imaging Inc                               Dex Imaging Inc-Po Box 17299, Clearwater, FL 337620299                                5/24/2019   664540    $          1,706.40
Dex Imaging Inc                               Dex Imaging Inc-Po Box 17299, Clearwater, FL 337620299                                5/31/2019   664540    $          1,706.40
Dex Imaging Inc                               Dex Imaging Inc-Po Box 17299, Clearwater, FL 337620299                                 6/7/2019   664540    $         18,138.68
     Dex Imaging Inc Total                                                                                                                                $         46,039.93
District 1199C Legal Fund                     1319 Locust St, Philadelpia, PA 191070000                                             5/10/2019   474072    $         12,480.16
District 1199C Legal Fund                     1319 Locust St, Philadelpia, PA 191070000                                             5/10/2019   474072    $         15,407.56
District 1199C Legal Fund                     1319 Locust St, Philadelpia, PA 191070000                                             5/10/2019   474072    $         12,191.67
     District 1199C Legal Fund Total                                                                                                                      $         40,079.39
Duff Company                                  Po Box 618, Norristown, PA 194010000                                                  4/12/2019   398444    $          2,678.54
Duff Company                                  Po Box 618, Norristown, PA 194010000                                                  5/10/2019   398444    $         11,753.81
Duff Company                                  Po Box 618, Norristown, PA 194010000                                                  5/24/2019   398444    $          4,335.36
     Duff Company Total                                                                                                                                   $         18,767.71
Edwards Lifesciences                          Edwards Lifesciences/978722-Po Box 978722, Dallas, TX 753978722                       4/12/2019   215171    $          3,815.60
Edwards Lifesciences                          Edwards Lifesciences/978722-Po Box 978722, Dallas, TX 753978722                        6/7/2019   215171    $         58,464.04
Edwards Lifesciences                          Edwards Lifesciences/978722-Po Box 978722, Dallas, TX 753978722                       6/14/2019   215171    $         23,028.48
     Edwards Lifesciences Total                                                                                                                           $         85,308.12
Eec Acquistion Llc                            P.O. Box 74008980, Chicago, IL 606748980                                              5/17/2019   723603    $         18,101.99
     Eec Acquistion Llc Total                                                                                                                             $         18,101.99
Exactech Inc                                  Exactech Inc-Po Box 674141, Dallas, TX 752674141                                      4/12/2019   104075    $         99,343.00
Exactech Inc                                  Exactech Inc-Po Box 674141, Dallas, TX 752674141                                       5/3/2019   104075    $         63,453.20
Exactech Inc                                  Exactech Inc-Po Box 674141, Dallas, TX 752674141                                      5/10/2019   104075    $         32,043.20
Exactech Inc                                  Exactech Inc-Po Box 674141, Dallas, TX 752674141                                      5/17/2019   104075    $         52,070.70
     Exactech Inc Total                                                                                                                                   $        246,910.10
Ez-Park Inc                                   111 Chestnut St, Philadelphia, PA 191060000                                           4/12/2019   613953    $         21,267.44
Ez-Park Inc                                   111 Chestnut St, Philadelphia, PA 191060000                                           4/26/2019   613953    $         21,267.44
Ez-Park Inc                                   111 Chestnut St, Philadelphia, PA 191060000                                           5/10/2019   613953    $         21,267.44



                                                                                                                                                                  Page : 5 of 16
                                                 Case 19-11466-MFW           Doc 446      Filed 08/14/19   Page 34 of 47



Name                                        Address                                                                           Date               Check      Total
                                                                                                                                                 Number
     Ez-Park Inc Total                                                                                                                                      $         63,802.32
Fedex Corp                                  16 E 52Nd St, New York, NY 10022                                                         5/17/2019     457569   $         12,729.56
Fedex Corp                                  16 E 52Nd St, New York, NY 10022                                                         5/24/2019     457569   $          4,364.68
     Fedex Corp Total                                                                                                                                       $         17,094.24
Fisher Healthcare                           168 3Rd Ave, Waltham, Ma 02451                                                           4/19/2019     14759    $          7,635.38
Fisher Healthcare                           168 3Rd Ave, Waltham, Ma 02451                                                           5/24/2019     14759    $          7,290.53
Fisher Healthcare                           168 3Rd Ave, Waltham, Ma 02451                                                            6/7/2019     14759    $          1,470.30
     Fisher Healthcare Total                                                                                                                                $         16,396.21
Gbs Corp                                    7233 Freedom Avenue Nw, North Canton, OH 44720                                           4/12/2019     554710   $         45,758.37
     Gbs Corp Total                                                                                                                                         $         45,758.37
Ge Healthcare                               500 West Monroe Street, Floor 21 Chicago, Il 60661                                       4/26/2019      3407    $          9,877.00
Ge Healthcare                               500 West Monroe Street, Floor 21 Chicago, Il 60661                                        6/7/2019      3407    $          4,943.50
     Ge Healthcare Total                                                                                                                                    $         14,820.50
Ge Healthcare Iits Usa Corp                 Ge Healthcare Iits/Atl-Po Box 277475, Atlanta, GA 303847475                              4/12/2019     631958   $         28,759.45
Ge Healthcare Iits Usa Corp                 Ge Healthcare Iits/Atl-Po Box 277475, Atlanta, GA 303847475                              5/31/2019     631958   $             45.36
Ge Healthcare Iits Usa Corp                 Ge Healthcare Iits/Atl-Po Box 277475, Atlanta, GA 303847475                               6/7/2019     631958   $         30,528.99
     Ge Healthcare Iits Usa Corp Total                                                                                                                      $         59,333.80
Ge Medical Systems                          Ge Medical Systems/96483-Po Box 96483, Chicago, IL 606930000                             4/12/2019     174957   $         16,664.72
     Ge Medical Systems Total                                                                                                                               $         16,664.72
Ge Medical Systems Inc                      Ge Medical Systems/96483-Po Box 96483, Chicago, IL 606930000                             4/12/2019     37291    $          3,780.31
Ge Medical Systems Inc                      Ge Medical Systems/96483-Po Box 96483, Chicago, IL 606930000                             4/26/2019     37291    $            131.41
Ge Medical Systems Inc                      Ge Medical Systems/96483-Po Box 96483, Chicago, IL 606930000                              5/3/2019     37291    $          2,325.54
Ge Medical Systems Inc                      Ge Medical Systems/96483-Po Box 96483, Chicago, IL 606930000                             5/31/2019     37291    $          4,026.36
     Ge Medical Systems Inc Total                                                                                                                           $         10,263.62
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000          4/12/2019     636350   $         21,731.05
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000          4/26/2019     636350   $          4,407.08
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000           5/3/2019     636350   $          7,692.96
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000          5/10/2019     636350   $         51,922.40
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000          5/17/2019     636350   $          2,667.00
General Electric Co                         General Electric Co/96483-Dba Ge Healthcare-Po Box 96483, Chicago, IL 606930000          5/31/2019     636350   $          1,577.88
     General Electric Co Total                                                                                                                              $         89,998.37
General Healthcare Resources                2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                 5/10/2019     278590   $         32,156.50
General Healthcare Resources                2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                 5/31/2019     278590   $          4,676.00
     General Healthcare Resources Total                                                                                                                     $         36,832.50
General Healthcare Resources I              2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                  5/3/2019     278590   $          5,769.50
General Healthcare Resources I              2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                 5/17/2019     278590   $          5,317.00
General Healthcare Resources I              2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                 5/24/2019     278590   $          2,364.00
     General Healthcare Resources I Total                                                                                                                   $         13,450.50
General Healthcare Resources Inc            2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                 4/12/2019     278590   $        137,159.13



                                                                                                                                                                    Page : 6 of 16
                                                    Case 19-11466-MFW           Doc 446      Filed 08/14/19     Page 35 of 47



Name                                           Address                                                                                      Date             Check       Total
                                                                                                                                                             Number
General Healthcare Resources Inc               2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                            4/19/2019    278590   $          4,479.00
General Healthcare Resources Inc               2250 Hickory Rd Ste #240, Plymouth Meeting, PA 194620000                                            4/26/2019    278590   $         11,050.50
     General Healthcare Resources Inc Total                                                                                                                              $        152,688.63
Getinge Usa Sales Llc                          Getinge Usa Sales Llc-Po Box 775436, Chicago, IL 606775436                                          4/12/2019   721525    $          1,971.60
Getinge Usa Sales Llc                          Getinge Usa Sales Llc-Po Box 775436, Chicago, IL 606775436                                           6/7/2019   721525    $         10,164.12
     Getinge Usa Sales Llc Total                                                                                                                                         $         12,135.72
Global Neurosciences Institute                 3100 Princeton Pk Bldg 3 Ste D, Lawrenceville, NJ 086480000                                         4/19/2019   683075    $        292,175.13
Global Neurosciences Institute                 3100 Princeton Pk Bldg 3 Ste D, Lawrenceville, NJ 086480000                                         5/24/2019   683075    $        316,770.10
     Global Neurosciences Institute Total                                                                                                                                $        608,945.23
Greater Delaware Valley Socie                  Greater Delaware Valley Society Of Transplant Surgeons, Dba Gift Of Life Donor Program, Po          5/10/2019   467764    $         99,750.00
                                               Box 13327/ Commerce Bank, Philadelphia, PA 191010000
Greater Delaware Valley Socie                  Greater Delaware Valley Society Of Transplant Surgeons, Dba Gift Of Life Donor Program, Po          5/31/2019   467764    $         99,750.00
                                               Box 13327/ Commerce Bank, Philadelphia, PA 191010000
Greater Delaware Valley Socie                  Greater Delaware Valley Society Of Transplant Surgeons, Dba Gift Of Life Donor Program, Po           6/7/2019   467764    $        103,000.00
                                               Box 13327/ Commerce Bank, Philadelphia, PA 191010000
    Greater Delaware Valley Socie Total                                                                                                                                  $        302,500.00
Greater Delaware Valley Societ                 Greater Delaware Valley Society Of Transplant Surgeons, Dba Gift Of Life Donor Program, Po          5/24/2019   467764    $         99,750.00
                                               Box 13327/ Commerce Bank, Philadelphia, PA 191010000
     Greater Delaware Valley Societ Total                                                                                                                                $         99,750.00
Haemonetics Corp                               24849 Network Pl, Chicago, IL 606731249                                                             5/17/2019    25215    $         15,553.20
     Haemonetics Corp Total                                                                                                                                              $         15,553.20
Harvard Cardiovascular Inc                     362 Sprague Rd, Narberth, PA 190720000                                                              5/17/2019   714992    $          9,718.00
     Harvard Cardiovascular Inc Total                                                                                                                                    $          9,718.00
Healthtronics Urology Service                  Healthtronics Urology Svcs Llc-Po Box 95333, Grapevine, TX 760990000                                5/17/2019   627452    $         11,220.00
     Healthtronics Urology Service Total                                                                                                                                 $         11,220.00
Helmer Inc                                     Attn Accounts Receivable, 28689 Network Pl, Chicago, IL 606731286                                   4/12/2019   543506    $         14,915.16
     Helmer Inc Total                                                                                                                                                    $         14,915.16
Hologic Inc                                    35 Crosby Drive, Bedford, Massachusetts 01730                                                       4/12/2019   447294    $         49,602.77
     Hologic Inc Total                                                                                                                                                   $         49,602.77
Howmedica Osteonics Corporati                  2825 Airview Boulevard Kalamazoo, Mi 49002                                                          5/31/2019    27397    $         18,768.85
     Howmedica Osteonics Corporati Total                                                                                                                                 $         18,768.85
Howmedica Osteonics Corporatio                 2825 Airview Boulevard Kalamazoo, Mi 49002                                                          5/17/2019    27397    $         86,180.74
     Howmedica Osteonics Corporatio Total                                                                                                                                $         86,180.74
Howmedica Osteonics/Stryker Sp                 Po Box 93213, Chicago, IL 606733213                                                                 5/17/2019   555810    $         65,027.85
     Howmedica Osteonics/Stryker Sp Total                                                                                                                                $         65,027.85
Howmedica Osteonics/Stryker Spine              21912 Network Pl, Chicago, IL 606731912                                                              4/5/2019   555810    $         15,092.88
     Howmedica Osteonics/Stryker Spine Total                                                                                                                             $         15,092.88
Instrumentation Laboratory Inc                 Instrumentation Laboratory Inc-Werfen Usa Llc-Po Box 347934, Pittsburgh, PA 152514934               4/12/2019    97928    $          1,971.21




                                                                                                                                                                                 Page : 7 of 16
                                                   Case 19-11466-MFW           Doc 446       Filed 08/14/19   Page 36 of 47



Name                                          Address                                                                                  Date             Check      Total
                                                                                                                                                        Number
Instrumentation Laboratory Inc                Instrumentation Laboratory Inc-Werfen Usa Llc-Po Box 347934, Pittsburgh, PA 152514934           5/17/2019    97928   $         25,264.87

     Instrumentation Laboratory Inc Total                                                                                                                          $         27,236.08
Integra Lifesciences Corporation              Integra Lifesciences Corp/404129-Dba Integra Neurosciences, Po Box 404129, Atlanta, GA          4/12/2019   190372   $         20,444.94
                                              303844129
Integra Lifesciences Corporation              Integra Lifesciences Corp/404129-Dba Integra Neurosciences, Po Box 404129, Atlanta, GA          4/26/2019   190372   $          4,621.19
                                              303844129
     Integra Lifesciences Corporation Total                                                                                                                        $         25,066.13
Intersect Ent                                 1555 Adams Dr, Menlo Park, CA 940251439                                                          6/7/2019   651136   $          8,579.78
     Intersect Ent Total                                                                                                                                           $          8,579.78
Isoaid Llc                                    Dept 9770, Po Box 850001, Orlando, Fl328859770                                                   6/7/2019   579117   $         19,620.00
     Isoaid Llc Total                                                                                                                                              $         19,620.00
Johnson & Johnson Health Care                 425 Nj-18 Piscataway, NJ 08854                                                                  4/12/2019   31227    $         73,772.88
Johnson & Johnson Health Care                 425 Nj-18 Piscataway, NJ 08854                                                                  4/19/2019   31227    $         44,809.42
Johnson & Johnson Health Care                 425 Nj-18 Piscataway, NJ 08854                                                                   6/7/2019   31227    $        109,706.83
     Johnson & Johnson Health Care Total                                                                                                                           $        228,289.13
Jw Draperies Inc                              19407 Newlane Pl, Bradenton, Fl342020000                                                        4/19/2019   454284   $            813.92
Jw Draperies Inc                              19407 Newlane Pl, Bradenton, Fl342020000                                                        5/10/2019   454284   $          7,916.08
     Jw Draperies Inc Total                                                                                                                                        $          8,730.00
Karl Storz Endoscopy-America                  File 53514, Los Angeles, CA 900743514                                                            6/7/2019   32264    $         17,591.92
     Karl Storz Endoscopy-America Total                                                                                                                            $         17,591.92
Kci Usa Inc                                   Kci Usa Inc/301557-Po Box 301557, Dallas, TX 753031557                                          4/12/2019   168755   $         36,362.48
     Kci Usa Inc Total                                                                                                                                             $         36,362.48
Keystone Quality Transport Inc                4728, 1750 N 49Th St, Philadelphia, PA 19131                                                     4/5/2019   454715   $         45,364.25
Keystone Quality Transport Inc                4728, 1750 N 49Th St, Philadelphia, PA 19131                                                    5/17/2019   454715   $         25,590.72
     Keystone Quality Transport Inc Total                                                                                                                          $         70,954.97
Kls Martin Lp                                 Kls Martin Lp-Po Box 204322, Dallas, TX 753204322                                               4/12/2019   193612   $         25,824.82
     Kls Martin Lp Total                                                                                                                                           $         25,824.82
Laboratory Corporation Of Amer                Po Box 2240, Burlington, Nc272162240                                                            5/24/2019   50201    $         16,918.55
     Laboratory Corporation Of Amer Total                                                                                                                          $         16,918.55
Lantheus Medical Imaging Inc                  Lantheus Medical Imaging Inc/Atl-Po Box 101236, Atlanta, GA 303921236                           4/12/2019   609259   $         18,744.00
     Lantheus Medical Imaging Inc Total                                                                                                                            $         18,744.00
Laurence Belkoff Md                           523 Edgewood Dr, Lafayette Hill, PA 194440000                                                   4/12/2019   722664   $          4,950.00
Laurence Belkoff Md                           523 Edgewood Dr, Lafayette Hill, PA 194440000                                                   5/10/2019   722664   $         10,635.00
     Laurence Belkoff Md Total                                                                                                                                     $         15,585.00
Limb Technologies Inc                         2925 Veterans Hwy, Bristol, PA 190070000                                                        5/10/2019   577543   $          8,203.17
     Limb Technologies Inc Total                                                                                                                                   $          8,203.17
Linde North America Inc                       Civatech Oncology Inc--Po Box 14310, Research Triangle Park, NC 277090000                        6/7/2019   712944   $          7,668.81
Linde North America Inc                       Civatech Oncology Inc--Po Box 14310, Research Triangle Park, NC 277090000                        6/7/2019   712944   $          7,598.55



                                                                                                                                                                           Page : 8 of 16
                                                  Case 19-11466-MFW            Doc 446    Filed 08/14/19   Page 37 of 47



Name                                        Address                                                                        Date               Check      Total
                                                                                                                                              Number
    Linde North America Inc Total                                                                                                                        $      15,267.36
Luminex Corporation                         12212 Technology Blvd, Austin, Texas 78727                                            4/19/2019     554770   $       8,751.40
Luminex Corporation                         12212 Technology Blvd, Austin, Texas 78727                                            5/17/2019     554770   $       5,162.24
    Luminex Corporation Total                                                                                                                            $      13,913.64
Mayflower Laundry & Textile S               1350 Brass Mill Rd, Belcamp, MD 210171211                                             5/31/2019     723810   $      45,271.50
    Mayflower Laundry & Textile S Total                                                                                                                  $      45,271.50
Mayflower Laundry & Textile Se              1350 Brass Mill Rd, Belcamp, MD 210171211                                              5/3/2019     723810   $     109,456.36
Mayflower Laundry & Textile Se              1350 Brass Mill Rd, Belcamp, MD 210171211                                             5/24/2019     723810   $      52,484.76
    Mayflower Laundry & Textile Se Total                                                                                                                 $     161,941.12
Mayflower Laundry & Textile Ser             1350 Brass Mill Rd, Belcamp, MD 210171211                                              4/5/2019     723810   $      89,060.94
Mayflower Laundry & Textile Ser             1350 Brass Mill Rd, Belcamp, MD 210171211                                             4/12/2019     723810   $      95,047.15
Mayflower Laundry & Textile Ser             1350 Brass Mill Rd, Belcamp, MD 210171211                                             4/26/2019     723810   $      28,258.41
    Mayflower Laundry & Textile Ser Total                                                                                                                $     212,366.50
Mckesson Plasma & Biologics L               16578 Collections Ctr Dr, Chicago, IL 606930000                                       5/10/2019     626894   $      94,312.17
Mckesson Plasma & Biologics L               16578 Collections Ctr Dr, Chicago, IL 606930000                                        6/7/2019     626894   $       8,320.19
    Mckesson Plasma & Biologics L Total                                                                                                                  $     102,632.36
Mckesson Plasma & Biologics Llc             16578 Collections Ctr Dr, Chicago, IL 606930000                                       4/12/2019     626894   $      90,111.14
    Mckesson Plasma & Biologics Llc Total                                                                                                                $      90,111.14
Medical Components Inc                      1499 Delp Dr, Harleysville, PA 194380000                                              5/17/2019     38656    $      32,547.00
Medical Components Inc                      1499 Delp Dr, Harleysville, PA 194380000                                              5/24/2019     38656    $      23,675.00
    Medical Components Inc Total                                                                                                                         $      56,222.00
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                               4/26/2019     39071    $     562,696.57
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                                5/3/2019     39071    $     392,353.15
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                               5/10/2019     39071    $     349,458.47
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                               5/17/2019     39071    $     248,893.36
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                               5/24/2019     39071    $     246,640.33
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                               5/31/2019     39071    $     302,045.59
Medline Industries Inc                      Three Lakes Drive, Northfield, Il 60093                                                6/7/2019     39071    $     297,211.09
    Medline Industries Inc Total                                                                                                                         $   2,399,298.56
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     4/12/2019     39104    $     132,315.23
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     4/19/2019     39104    $     120,106.28
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     4/26/2019     39104    $     105,625.17
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     5/10/2019     39104    $     101,768.19
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     5/17/2019     39104    $     145,515.18
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     5/24/2019     39104    $     149,015.40
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                     5/31/2019     39104    $     143,337.34
Medtronic Usa Inc                           4642 Collections Center Dr, Chicago, IL 606930000                                      6/7/2019     39104    $     111,150.97
    Medtronic Usa Inc Total                                                                                                                              $   1,008,833.76
Merit Medical Systems Inc                   Merit Medical Systems Inc/204842-Po Box 204842, Dallas, TX 753204842                  4/19/2019     102547   $       6,260.70



                                                                                                                                                                 Page : 9 of 16
                                                 Case 19-11466-MFW            Doc 446     Filed 08/14/19       Page 38 of 47



Name                                        Address                                                                            Date             Check       Total
                                                                                                                                                Number
Merit Medical Systems Inc                   Merit Medical Systems Inc/204842-Po Box 204842, Dallas, TX 753204842                      4/26/2019    102547   $        18,703.57
    Merit Medical Systems Inc Total                                                                                                                         $        24,964.27
Mettel                                      Mettel-Metropolitian Telecommunications-Po Box 9660, Manchester, Nh, 031089660            5/24/2019   613234    $        16,467.88

Mettel                                      Mettel-Metropolitian Telecommunications-Po Box 9660, Manchester, Nh, 031089660            5/24/2019   613234    $        16,423.19

     Mettel Total                                                                                                                                           $        32,891.07
Mizuho America Inc                          30057 Ahern Ave, Union City, CA 945870000                                                 5/17/2019   199009    $         8,955.00
     Mizuho America Inc Total                                                                                                                               $         8,955.00
Mjr Technologies Inc                        6211 Kellers Church Rd, Pipersville, PA 189470000                                         5/24/2019   586258    $         7,951.50
     Mjr Technologies Inc Total                                                                                                                             $         7,951.50
Musculoskeletal Transplant                  Musculoskeletal Transplant Fndtn-Po Box 415911, Boston, MA 022410000                      4/12/2019    41406    $        20,987.20
     Musculoskeletal Transplant Total                                                                                                                       $        20,987.20
National Training & Upgrading               Fund, 1319 Locust St, District 1199C, Philadelphia, PA 191070000                           5/3/2019   477945    $        44,601.58
National Training & Upgrading               Fund, 1319 Locust St, District 1199C, Philadelphia, PA 191070000                          5/10/2019   477945    $        30,574.10
National Training & Upgrading               Fund, 1319 Locust St, District 1199C, Philadelphia, PA 191070000                          5/10/2019   477945    $        31,337.41
National Training & Upgrading               Fund, 1319 Locust St, District 1199C, Philadelphia, PA 191070000                          5/10/2019   477945    $        29,168.84
     National Training & Upgrading Total                                                                                                                    $       135,681.93
Natl Union For Hosp Healthcar               Health Care Employees, 9-15 Alling St 4Th Fl, Newark, NJ 071024301                        5/10/2019   474114    $        21,050.40
     Natl Union For Hosp Healthcar Total                                                                                                                    $        21,050.40
Natl Union For Hosp Healthcare              Health Care Employees, 9-15 Alling St 4Th Fl, Newark, NJ 071024301                         5/3/2019   474114    $        42,315.60
     Natl Union For Hosp Healthcare Total                                                                                                                   $        42,315.60
New York Blood Center                       310 E 67Th St, New York, NY 10065                                                          4/5/2019   408022    $         9,975.90
New York Blood Center                       310 E 67Th St, New York, NY 10065                                                         5/24/2019   408022    $           600.00
     New York Blood Center Total                                                                                                                            $        10,575.90
Nthrive Inc                                 Nthrive Inc-Po Box 733492, Dallas, TX 753733492                                           4/26/2019   710507    $       102,893.75
     Nthrive Inc Total                                                                                                                                      $       102,893.75
Nuance Communications Inc                   55 Broad St #7, New York, NY 10004                                                        5/17/2019   574164    $        58,538.55
Nuance Communications Inc                   55 Broad St #7, New York, NY 10004                                                        5/31/2019   574164    $        68,736.61
     Nuance Communications Inc Total                                                                                                                        $       127,275.16
Occupational Health Centers                 Adtech Systems Inc--Po Box 2480, Lynn, MA 019030000                                       4/26/2019   718334    $         1,045.00
Occupational Health Centers                 Adtech Systems Inc--Po Box 2480, Lynn, MA 019030000                                       4/26/2019   686400    $           471.00
Occupational Health Centers                 Adtech Systems Inc--Po Box 2480, Lynn, MA 019030000                                       4/26/2019   614394    $           818.50
Occupational Health Centers                 Adtech Systems Inc--Po Box 2480, Lynn, MA 019030000                                       4/26/2019   584470    $        28,240.00
     Occupational Health Centers Total                                                                                                                      $        30,574.50
Olympus America Inc                         Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                         4/5/2019    43884    $         2,648.82
Olympus America Inc                         Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                        4/12/2019    43884    $         6,523.38
Olympus America Inc                         Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                        4/19/2019    43884    $        11,076.49
Olympus America Inc                         Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                        4/26/2019    43884    $        11,038.93



                                                                                                                                                                Page : 10 of 16
                                                    Case 19-11466-MFW            Doc 446      Filed 08/14/19      Page 39 of 47



Name                                           Address                                                                                    Date               Check       Total
                                                                                                                                                             Number
Olympus America Inc                            Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                                5/17/2019      43884    $         2,081.23
Olympus America Inc                            Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                                5/24/2019      43884    $        26,259.18
Olympus America Inc                            Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                                6/14/2019      487339   $        63,406.53
Olympus America Inc                            Olympus America Inc/200194-Po Box 200194, Pittsburgh, PA 152510194                                6/14/2019      43884    $        12,339.78
     Olympus America Inc Total                                                                                                                                           $       135,374.34
Organogenesis Inc                              85 Dan Rd, CA nton, Ma 02021                                                                       6/7/2019     465639    $         7,450.00
     Organogenesis Inc Total                                                                                                                                             $         7,450.00
Park America Inc                               One Bala Ave Ste 500, Bala Cynwyd, PA 190040000                                                   5/31/2019     672598    $        28,875.00
     Park America Inc Total                                                                                                                                              $        28,875.00
Parkway Corporation                            150 N Broad St, Philadelphia, PA 19102                                                            4/19/2019     507728    $        21,548.80
Parkway Corporation                            150 N Broad St, Philadelphia, PA 19102                                                            4/26/2019     507728    $        13,002.74
Parkway Corporation                            150 N Broad St, Philadelphia, PA 19102                                                             5/3/2019     507728    $           307.84
     Parkway Corporation Total                                                                                                                                           $        34,859.38
Peco Energy                                    830 Schuylkill Ave, Philadelphia, PA 19146                                                        4/19/2019     474069    $        53,211.78
     Peco Energy Total                                                                                                                                                   $        53,211.78
Penn Jersey Paper                              9355 Blue Grass Rd Philadelphia, PA 19114                                                         5/10/2019     723730    $        10,557.71
     Penn Jersey Paper Total                                                                                                                                             $        10,557.71
Peoples Capital And Leasing Co                 Po Box 0254, Brattleboro, Vt053020254                                                             5/17/2019     718301    $        43,303.46
     Peoples Capital And Leasing Co Total                                                                                                                                $        43,303.46
Philadelphia Parking Authority                 3101 Market St, Philadelphia, PA 191042807                                                         4/5/2019     469284    $        10,000.00
     Philadelphia Parking Authority Total                                                                                                                                $        10,000.00
Philadelphia Urosurgical Assoc Pc              207 N Broad St 4Th Fl, Philadelphia, PA 191070000                                                 4/26/2019     697513    $        18,437.50
     Philadelphia Urosurgical Assoc Pc Total                                                                                                                             $        18,437.50
Philips Medical Capital Llc                    1111 Old Eagle School Rd, Wayne, PA 19087                                                         5/17/2019     499115    $        19,345.51
Philips Medical Capital Llc                    1111 Old Eagle School Rd, Wayne, PA 19087                                                         5/24/2019     499115    $        19,345.51
     Philips Medical Capital Llc Total                                                                                                                                   $        38,691.02
Precision Dynamics Corporatio                  Precision Dynamics Corp-Po Box 71549, Chicago, IL 606941995                                       5/10/2019      46899    $         4,701.96
Precision Dynamics Corporatio                  Precision Dynamics Corp-Po Box 71549, Chicago, IL 606941995                                       5/31/2019      46899    $         5,505.96
     Precision Dynamics Corporatio Total                                                                                                                                 $        10,207.92
Professional Trauma Services                   12 Hessian Way, Cherry Hill, NJ 080030000                                                         5/17/2019     667161    $         7,200.00
     Professional Trauma Services Total                                                                                                                                  $         7,200.00
Psea Healthcare                                Pa Assoc Of Staff Nurses & Allied, Professionals, 1 Fayette St Ste 475, Conshohocken, PA           5/3/2019     715432    $        60,496.87
                                               194280000
Psea Healthcare                                Pa Assoc Of Staff Nurses & Allied, Professionals, 1 Fayette St Ste 475, Conshohocken, PA          5/10/2019     715432    $        35,050.61
                                               194280000
Psea Healthcare                                Pa Assoc Of Staff Nurses & Allied, Professionals, 1 Fayette St Ste 475, Conshohocken, PA          5/10/2019     715432    $        29,650.77
                                               194280000
    Psea Healthcare Total                                                                                                                                                $       125,198.25
Purchase Power                                 Purchase Power/371874-Po Box 371874, Pittsburgh, PA 152507874                                      4/5/2019     245784    $         5,032.61



                                                                                                                                                                             Page : 11 of 16
                                                Case 19-11466-MFW           Doc 446      Filed 08/14/19    Page 40 of 47



Name                                       Address                                                                         Date             Check       Total
                                                                                                                                            Number
Purchase Power                             Purchase Power/371874-Po Box 371874, Pittsburgh, PA 152507874                          4/19/2019    245784   $       4,572.78
Purchase Power                             Purchase Power/371874-Po Box 371874, Pittsburgh, PA 152507874                          4/19/2019    245784   $       9,366.65
     Purchase Power Total                                                                                                                               $      18,972.04
Quest Diagnostics                          Quest Diagnostics/740709-Po Box 740709, Atlanta, GA 303740709                          4/12/2019   476668    $      10,302.99
     Quest Diagnostics Total                                                                                                                            $      10,302.99
Rad Source Technologies Inc                4907 Golden Parkway Ste 400, Bulford, Ga305180000                                       4/5/2019   717121    $     186,608.70
     Rad Source Technologies Inc Total                                                                                                                  $     186,608.70
Radiometer America Inc                     13217 Collection Center Dr, Chicago, IL 606930000                                      4/12/2019    48136    $      33,974.51
     Radiometer America Inc Total                                                                                                                       $      33,974.51
Randall M Thomas Llc                       6002 N 10Th St, Philadelphia, PA 191410000                                             5/10/2019   610277    $       4,611.83
Randall M Thomas Llc                       6002 N 10Th St, Philadelphia, PA 191410000                                             5/31/2019   610277    $       4,611.83
     Randall M Thomas Llc Total                                                                                                                         $       9,223.66
Raza Shirazie                              10502 Hickory Glen Dr, Columbia, MD 210440000                                          4/26/2019   723797    $      11,837.00
     Raza Shirazie Total                                                                                                                                $      11,837.00
Roche Diagnostics Corporation              9115 Hague Road, Indianapolis, In 46256                                                4/12/2019   587523    $      49,138.34
     Roche Diagnostics Corporation Total                                                                                                                $      49,138.34
Sca Pharmaceuticals                        Sca Pharmaceuticals-Po Box 896546, Charlotte, NC 282896546                             4/12/2019   662129    $       6,350.00
Sca Pharmaceuticals                        Sca Pharmaceuticals-Po Box 896546, Charlotte, NC 282896546                             5/10/2019   662129    $      15,829.50
     Sca Pharmaceuticals Total                                                                                                                          $      22,179.50
Siemens Medical Systems Inc                Siemens Med Systems Inc/75571-Po Box 75571, Charlotte, NC 282750000                    4/26/2019    53320    $      59,975.46
     Siemens Medical Systems Inc Total                                                                                                                  $      59,975.46
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                      4/5/2019   484678    $      88,066.45
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                      4/5/2019   484678    $     717,197.83
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     4/12/2019   484678    $     731,030.94
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     4/26/2019   484678    $      34,302.45
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     4/26/2019   484678    $      33,269.29
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     4/26/2019   484678    $       8,534.91
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     4/26/2019   484678    $       7,633.69
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     5/10/2019   484678    $      34,746.88
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                     5/24/2019   484678    $     731,030.94
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                      6/7/2019   484678    $      20,663.54
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                      6/7/2019   484678    $     731,030.94
Sodexo Marriott Inc                        9801 Washingtonian Blvd. Gaithersburg, MD    20878                                      6/7/2019   484678    $       7,398.57
     Sodexo Marriott Inc Total                                                                                                                          $   3,144,906.43
Solid Waste Services Inc                   2650 Audubon Road, Audubon, PA 19403                                                   4/12/2019   570209    $      32,446.39
Solid Waste Services Inc                   2650 Audubon Road, Audubon, PA 19403                                                   4/19/2019   570209    $      33,754.11
Solid Waste Services Inc                   2650 Audubon Road, Audubon, PA 19403                                                   4/26/2019   570209    $      35,963.43
Solid Waste Services Inc                   2650 Audubon Road, Audubon, PA 19403                                                   5/10/2019   570209    $      32,142.58
Solid Waste Services Inc                   2650 Audubon Road, Audubon, PA 19403                                                   5/17/2019   570209    $      11,427.18



                                                                                                                                                            Page : 12 of 16
                                                  Case 19-11466-MFW           Doc 446      Filed 08/14/19      Page 41 of 47



Name                                         Address                                                                                  Date               Check      Total
                                                                                                                                                         Number
      Solid Waste Services Inc Total                                                                                                                                $       145,733.69
Spectranetics Corporation                    Dept Ch 19038, PA latine, IL 600559038                                                          4/26/2019     165789   $        21,249.00
Spectranetics Corporation                    Dept Ch 19038, PA latine, IL 600559038                                                           6/7/2019     165789   $         3,916.00
      Spectranetics Corporation Total                                                                                                                               $        25,165.00
Stericycle Environmental Solut               1120 Industrial Blvd, Southampton, PA 18966                                                     5/17/2019     673970   $        10,826.89
      Stericycle Environmental Solut Total                                                                                                                          $        10,826.89
Sterilmed Inc                                11400 73Rd Avenue North, Suite 100, Maple Grove, Mn 55369                                       5/10/2019     462013   $           682.50
Sterilmed Inc                                11400 73Rd Avenue North, Suite 100, Maple Grove, Mn 55369                                       5/17/2019     462013   $           122.41
Sterilmed Inc                                11400 73Rd Avenue North, Suite 100, Maple Grove, Mn 55369                                       6/14/2019     462013   $        67,157.29
      Sterilmed Inc Total                                                                                                                                           $        67,962.20
Steven F Boc                                 334 Kings Highway West, Haddonfield, NJ 080330000                                               5/10/2019     555197   $         8,000.00
      Steven F Boc Total                                                                                                                                            $         8,000.00
Stryker Medical Corp                         Medical Division, C/O Stryker Sales Corp, Po Box 93308, Chicago, IL 606733308                   5/17/2019     65681    $         8,548.01
Stryker Medical Corp                         Medical Division, C/O Stryker Sales Corp, Po Box 93308, Chicago, IL 606733308                   5/31/2019     65681    $           317.38
      Stryker Medical Corp Total                                                                                                                                    $         8,865.39
Stryker Sales Corp                           Stryker Sales Corp/Instru/70119-Dba Stryker Instruments-Po Box 70119, Chicago, IL               5/10/2019     55736    $        13,220.66
                                             606730119
Stryker Sales Corp                           Stryker Sales Corp/Instru/70119-Dba Stryker Instruments-Po Box 70119, Chicago, IL               5/17/2019     682836   $        63,025.90
                                             606730119
Stryker Sales Corp                           Stryker Sales Corp/Instru/70119-Dba Stryker Instruments-Po Box 70119, Chicago, IL               5/17/2019     55736    $        31,687.25
                                             606730119
Stryker Sales Corp                           Stryker Sales Corp/Instru/70119-Dba Stryker Instruments-Po Box 70119, Chicago, IL               5/31/2019     682836   $           456.15
                                             606730119
Stryker Sales Corp                           Stryker Sales Corp/Instru/70119-Dba Stryker Instruments-Po Box 70119, Chicago, IL               5/31/2019     55736    $        14,066.00
                                             606730119
     Stryker Sales Corp Total                                                                                                                                       $       122,455.96
Stryker Sales Corporation                    Bio-Optronics Inc--1890 South Winton Rd Ste 190, Po Box 18434, Rochester, NY 146180000          5/17/2019     652929   $       189,389.94

Stryker Sales Corporation                    Bio-Optronics Inc--1890 South Winton Rd Ste 190, Po Box 18434, Rochester, NY 146180000          5/31/2019     652929   $        47,069.12

     Stryker Sales Corporation Total                                                                                                                                $       236,459.06
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                             4/5/2019     513159   $         2,558.17
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                            4/12/2019     513159   $           273.95
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                            4/26/2019     513159   $         1,881.40
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                            5/17/2019     513159   $         6,150.30
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                            5/24/2019     513159   $        14,718.69
Suture Express Inc                           11020 King Street, Suite 400 Overland Park, Ks 66210                                             6/7/2019     513159   $            76.66
     Suture Express Inc Total                                                                                                                                       $        25,659.17
Systematch Technical Mgmt Svc                Office Depot/660113--Po Box 660113, Dallas, TX 752660113                                        4/12/2019     696884   $        19,666.54



                                                                                                                                                                        Page : 13 of 16
                                                 Case 19-11466-MFW            Doc 446     Filed 08/14/19        Page 42 of 47



Name                                        Address                                                                                    Date               Check      Total
                                                                                                                                                          Number
     Systematch Technical Mgmt Svc Total                                                                                                                             $        19,666.54
Taylor Corp                                 Taylor Corp/91047-Dba Taylor Communications-Po Box 91047, Standard Register, Chicago, IL           5/3/2019     721689   $        57,698.94
                                            606930000
Taylor Corp                                 Taylor Corp/91047-Dba Taylor Communications-Po Box 91047, Standard Register, Chicago, IL          5/17/2019     721689   $        36,151.08
                                            606930000
     Taylor Corp Total                                                                                                                                               $        93,850.02
Teleflex Medical Inc                        Teleflex Medical/601608-Po Box 601608, Charlotte, NC 282601608                                    4/12/2019     601572   $         7,330.22
Teleflex Medical Inc                        Teleflex Medical/601608-Po Box 601608, Charlotte, NC 282601608                                    5/17/2019     601572   $           733.27
     Teleflex Medical Inc Total                                                                                                                                      $         8,063.49
Terumo Bct Inc                              Formerly Caridian Bct Inc, Dept 7087, CA rol Stream, IL 601227087                                 4/12/2019     650627   $        23,285.86
Terumo Bct Inc                              Formerly Caridian Bct Inc, Dept 7087, CA rol Stream, IL 601227087                                 5/10/2019     650627   $           526.25
Terumo Bct Inc                              Formerly Caridian Bct Inc, Dept 7087, CA rol Stream, IL 601227087                                 5/24/2019     650627   $         2,895.00
     Terumo Bct Inc Total                                                                                                                                            $        26,707.11
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    4/12/2019     611498   $        23,421.16
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    4/19/2019     611498   $        16,428.24
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    4/26/2019     611498   $        49,050.39
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                     5/3/2019     611498   $        10,439.13
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    5/10/2019     611498   $         5,173.53
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    5/17/2019     611498   $        41,082.61
Terumo Medical Corporation                  Terumo Medical Corp/841733-Po Box 841733, Dallas, TX 752840000                                    6/14/2019     611498   $         3,663.75
     Terumo Medical Corporation Total                                                                                                                                $       149,258.81
Tipton Communications Group                 323 E Main St, Newark, De197110000                                                                4/19/2019     654944   $           700.00
Tipton Communications Group                 323 E Main St, Newark, De197110000                                                                5/31/2019     654944   $        12,566.00
     Tipton Communications Group Total                                                                                                                               $        13,266.00
Transcentralpa                              2973 Jefferson St, Harrisburg, PA 171100000                                                       5/24/2019     714943   $        10,000.00
     Transcentralpa Total                                                                                                                                            $        10,000.00
Trisonics Inc                               3535 Walnut St, Harrisburg, PA 171090000                                                          4/12/2019     628489   $        43,183.80
Trisonics Inc                               3535 Walnut St, Harrisburg, PA 171090000                                                           5/3/2019     628489   $        12,528.00
Trisonics Inc                               3535 Walnut St, Harrisburg, PA 171090000                                                          5/10/2019     628489   $        12,220.20
Trisonics Inc                               3535 Walnut St, Harrisburg, PA 171090000                                                          5/31/2019     628489   $        53,943.84
Trisonics Inc                               3535 Walnut St, Harrisburg, PA 171090000                                                           6/7/2019     628489   $         3,061.80
     Trisonics Inc Total                                                                                                                                             $       124,937.64
Ums Lithotripsy Svc Of Greater              1700 W Park Dr Ste 410, Westborough, Ma015810000                                                   4/5/2019     715961   $        35,217.00
Ums Lithotripsy Svc Of Greater              1700 W Park Dr Ste 410, Westborough, Ma015810000                                                  4/12/2019     715961   $        13,545.00
Ums Lithotripsy Svc Of Greater              1700 W Park Dr Ste 410, Westborough, Ma015810000                                                  4/19/2019     715961   $         5,418.00
     Ums Lithotripsy Svc Of Greater Total                                                                                                                            $        54,180.00
Universal Digital Resources                 Amer Independent Insurance/Refund--Po Box 3002, Plymouth Meeting, PA 194620000                    6/14/2019     659073   $        17,700.00

    Universal Digital Resources Total                                                                                                                                $        17,700.00



                                                                                                                                                                         Page : 14 of 16
                                                    Case 19-11466-MFW            Doc 446      Filed 08/14/19      Page 43 of 47



Name                                           Address                                                                                         Date             Check       Total
                                                                                                                                                                Number
Universal Protection Services                  Universal Protection Svs Lp-Allied Universal Security Service-Po Box 828854, Philadelphia, PA           5/3/2019    712701   $       231,304.34
                                               191828854
Universal Protection Services                  Universal Protection Svs Lp-Allied Universal Security Service-Po Box 828854, Philadelphia, PA          5/24/2019   712701    $       225,519.50
                                               191828854
Universal Protection Services                  Universal Protection Svs Lp-Allied Universal Security Service-Po Box 828854, Philadelphia, PA          6/14/2019   712701    $        37,007.59
                                               191828854
    Universal Protection Services Total                                                                                                                                     $       493,831.43
Universal Protection Services Lp               Universal Protection Svs Lp-Allied Universal Security Service-Po Box 828854, Philadelphia, PA          4/12/2019   712701    $       235,191.35
                                               191828854
Universal Protection Services Lp               Universal Protection Svs Lp-Allied Universal Security Service-Po Box 828854, Philadelphia, PA          4/19/2019   712701    $       183,945.09
                                               191828854
      Universal Protection Services Lp Total                                                                                                                                $       419,136.44
Visiting Nurses Assoc Of Greater               Falls Center, 3300 Henry Ave Ste 500, Philadelphia, PA 191291121                                       4/19/2019   468593    $        13,908.13
      Visiting Nurses Assoc Of Greater Total                                                                                                                                $        13,908.13
W L Gore & Associates Inc                      Gore, Wl & Assoc Inc/751331-Medical Products Div, Po Box 751331, Charlotte, NC                         4/12/2019    62474    $        18,985.00
                                               282750000
W L Gore & Associates Inc                      Gore, Wl & Assoc Inc/751331-Medical Products Div, Po Box 751331, Charlotte, NC                         5/17/2019    62474    $        11,413.60
                                               282750000
W L Gore & Associates Inc                      Gore, Wl & Assoc Inc/751331-Medical Products Div, Po Box 751331, Charlotte, NC                          6/7/2019    62474    $         6,909.00
                                               282750000
    W L Gore & Associates Inc Total                                                                                                                                         $        37,307.60
W W Grainger Inc                               Dept 860641950, Dept C Pay 262, PA latine, IL 600380000                                                4/26/2019   591713    $        10,518.12
W W Grainger Inc                               Dept 860641950, Dept C Pay 262, PA latine, IL 600380000                                                5/31/2019   591713    $            88.42
    W W Grainger Inc Total                                                                                                                                                  $        10,606.54
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                        4/5/2019   474067    $        55,220.49
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            74.98
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            50.19
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            50.19
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            45.08
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $           203.12
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            86.41
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $         1,187.00
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $           991.37
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            74.98
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            50.19
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            50.19
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            50.19
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $            45.08
Water Revenue Bureau                           1401 John F Kennedy Blvd, Philadelphia, PA 19102                                                       4/19/2019   474067    $         1,570.04



                                                                                                                                                                                Page : 15 of 16
                                                      Case 19-11466-MFW           Doc 446     Filed 08/14/19     Page 44 of 47



Name                                             Address                                                                         Date               Check       Total
                                                                                                                                                    Number
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                        5/3/2019      474067   $            50.19
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/10/2019      474067   $        54,292.22
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            74.98
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            50.19
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $         1,294.20
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $           279.05
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $           813.79
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $        60,410.08
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $           954.31
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            74.98
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            50.19
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            50.19
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            49.60
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $           203.12
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $            95.09
Water Revenue Bureau                             1401 John F Kennedy Blvd, Philadelphia, PA 19102                                       5/31/2019      474067   $           860.15
     Water Revenue Bureau Total                                                                                                                                 $       179,351.83
William Geoffrey West                            3825 Paces Walk Se Ste #250, Atlanta, Ga303390000                                      5/10/2019     626149    $        43,907.00
     William Geoffrey West Total                                                                                                                                $        43,907.00
Zimmer US Inc                                    Zimmer US Inc/Use V64529-Po Box 277530, Atlanta, GA 303847530                          4/19/2019     64529     $       179,728.67
Zimmer US Inc                                    Zimmer US Inc/Use V64529-Po Box 277530, Atlanta, GA 303847530                          4/26/2019     712449    $        35,263.50
Zimmer US Inc                                    Zimmer US Inc/Use V64529-Po Box 277530, Atlanta, GA 303847530                          4/26/2019     64529     $        42,424.15
Zimmer US Inc                                    Zimmer US Inc/Use V64529-Po Box 277530, Atlanta, GA 303847530                          5/10/2019     64529     $        26,029.31
Zimmer US Inc                                    Zimmer US Inc/Use V64529-Po Box 277530, Atlanta, GA 303847530                          5/17/2019     64529     $         1,185.79
     Zimmer US Inc Total                                                                                                                                        $       284,631.42

                                   Grand Total                                                                                                                  $ 19,764,250.55




                                                                                                                                                                    Page : 16 of 16
  Case 19-11466-MFW   Doc 446   Filed 08/14/19   Page 45 of 47




    STATEMENT OF FINANCIAL AFFAIRS


                     EXHIBIT
                PART 3, QUESTION 7

 LEGAL ACTIONS, ADMINISTRATIVE PROCEEDINGS,
COURT ACTIONS, EXECUTIONS, ATTACHEMENTS, OR
           GOVERNMENTAL AUDITS
                                                                   Case 19-11466-MFW          Doc 446    Filed 08/14/19   Page 46 of 47




Debtor : Center City Healthcare, LLC
Case : 19-11466
SOFA 7 : Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

Case title                                                  Nature of case                                                Court or agency's name and address             Status of case Case number
Leone/Winn v. AAHS, et al.                                  Labor/employment                                              American Arbitration Association               Pending        01-18-0004-3235
                                                            Alleged violation of FLSA and PA minimum wage act
Benefit Fund for Hospital and Healthcare Employees v. AAHS, Breach of contract; ERISA violations                          United States District Court for the Eastern   Pending       2:19-cv-01895
et al.                                                                                                                    District of Pennsylvania
McFadden v. Center City Healthcare, LLC                     Claim under Pennsylvania Wage Payment and Collection Law      Bureau of Labor Law Compliance                 Pending
                                                                                                                          Edward Ferguson
                                                                                                                          110 N. 8th St., Suite 203
                                                                                                                          Philadelphia, PA 19107
Pennsylvania Association of Staff Nurses and Allied       Labor dispute                                                   American Arbitration Association               Pending       DM 01-19-0001-
Professionals v. Hahnemann University Hospital                                                                                                                                         6502
1199, NUHHCE v. Hahnemann University Hospital             Labor dispute                                                   American Arbitration Association               Pending       01-17-0007-1505
                                                                                                                          Christine Naida
                                                                                                                          Case Administrator
Pennsylvania Association of Staff Nurses and Allied       Labor dispute re 15% differential                               American Arbitration Association               Pending       01-19-0001-4851
Professionals v. Hahnemann University Hospital
Pennsylvania Association of Staff Nurses and Allied       Labor dispute re Watkins                                        American Arbitration Association               Pending       01-18-0003-2926
Professionals v. Hahnemann University Hospital                                                                            Arbitrator: James Darby, Esq.
Pennsylvania Association of Staff Nurses and Allied       Labor dispute re Transfer of RNs                                American Arbitration Association               Concluded
Professionals v. Hahnemann University Hospital
Pennsylvania Association of Staff Nurses and Allied       Labor dispute re FTP Agreement                                  American Arbitration Association               Pending       4-CA-241921
Professionals v. Hahnemann University Hospital
Tenet HealthSystem Hahnemann, LLC, d/b/a Hahnemann        Collections action on behalf of Hahnemann                       United States District Court for the Eastern   Pending       2:17-cv-00536
University Hospital v. Global Exchange Management, Inc                                                                    District of Pennsylvania

Lemons v. Tenet HealthSystem Hahnemann, LLC, d/b/a        Professional liability claim                                    Philadelphia County Court of Common Pleas      Pending       1811-0218
Hahnemann University Hospital
Johnson v. Nazareth Hospital, et al.                      Professional liability claim                                    United States District Court for the Eastern   Pending       1903-01405
                                                                                                                          District of PA
Packer v. Tenet HealthSystem Hahnemann, LLC, d/b/a        Professional liability action                                   Philadelphia County Court of Common Pleas      Pending       1807-1437
Hahnemann University Hospital
Stone v. Tenet HealthSystem Hahnemann, LLC, d/b/a         Professional liability claim                                    Philadelphia County Court of Common Pleas      Pending       1812-03897
Hahnemann University Hospital
Green v. Center City Healthcare, LLC d/b/a Hahnemann      Professional liability claim                                    Philadelphia County Court of Common Pleas      Pending       1902-2862
University Hospital, et al.
Bennett-Ryder v. 1526 Lombard Street SNF Operations LLC   Professional liability claim                                    Philadelphia County Court of Common Pleas      Pending       1810-04117
d/b/a Powerback Rehabilitation, et al.
Gray v. Center City Healthcare, LLC d/b/a Hahnemann       Professional liability action                                   Philadelphia Court of Common Pleas             Pending       1812-1134
University Hospital
Lewis v. American Academic Health System, LLC, et al.     Professional liability claim                                    Philadelphia County Court of Common Pleas      Pending       1906-5112




                                                                                                                                                                                                   Page: 1 of 2
                                                                      Case 19-11466-MFW                Doc 446   Filed 08/14/19   Page 47 of 47




Case title                                                   Nature of case                                                       Court or agency's name and address          Status of case Case number
Devereaux v. American Academic Health System, et al.         Professional liability claim                                         Philadelphia County Court of Common Pleas   Pending        1902-0979

Shields v. American Academic Health System, et al.           Professional liability claim                                         Philadelphia County Court of Common Pleas   Pending       1906-5758

Steese- Prisco v. Center City Healthcare, LLC d/b/a          General Liability Claim (no suit filed)                              N/A                                         Pending
Hahnemann University Hospital
McKeither v. Hahnemann University Hospital, et al            Professional liability claim                                         Philadelphia County Court of Common Pleas   Pending       1906-7084

Philadelphia Academic Health Holdings, LLC et al. v. Tenet   Commercial dispute                                                   Superior Court – State of DE                Pending       N19C-04-035
Business Services Corporation
Park America                                                 Landlord/Tenant Dispute                                              Philadelphia Municipal Court                Pending       LT-19-06-21-4936
Parkway Corporation                                          Commercial dispute                                                   Philadelphia Court of Common Pleas          Pending       1906-06150




                                                                                                                                                                                                        Page: 2 of 2
